December 10, 2002

Weichert Enterprise LLC
1625 State Route 10
Morris Plains, New Jersey 07950
Attn:  Gerald C. Crotty, President

DL Holdings I, LLC
c/o Reservoir Capital
650 Madison Avenue
New York, New York 10022
Attn:   Marc A. Schwartz, Vice President


Re: Eos International, Inc./Weichert Enterprise LLC/
DL Holdings I, LLC                                               


           Reference is made to (i) the Registration Rights Agreement by and
among Eos International, Inc. (“Eos”), Weichert Enterprise LLC (“Weichert”), and
DL Holdings I, LLC (“DL Holdings”), dated as of December 14, 2001, as amended
(the “Registration Rights Agreement”), (ii) the Secured $3,500,000 Bridge Loan
Promissory Note, date as of December 14, 2001, as amended, issued by Eos to DL
Holdings (the “DL Note”), (iii) the Warrant to purchase common stock of Eos
dated as of December 14, 2001, as amended, issued by Eos to DL Holdings (the “DL
Warrant”), (iv) the Secured $3,000,000 Bridge Loan Promissory Note, dated as of
December 14, 2001, as amended, issued by Eos to Weichert Enterprises, LLC (the
“Weichert Note”), and (v) the Warrant to purchase common stock of Eos dated as
of December 14, 2001, as amended, issued by Eos to Weichert (the “Weichert
Warrant”). The DL Note and the Weichert Note are together referred to herein as,
the “Notes.” The DL Warrant and the Weichert Warrant are together referred to
herein as, the “Warrants.” Weichert and DL Holdings are together referred to
herein as, the “Bridge Lenders.”

           This letter evidences the agreement between Eos and each of the
Bridge Lenders regarding the refinancing of the Notes, amendments to each of the
Warrants, and an amendment to Registration Rights Agreement.

           Eos and the Bridge Lenders hereby agree as follows:

           In the event that (i) Eos acquires I.F.S. of New Jersey, Inc., a New
Jersey corporation, solely in consideration for a combination of common stock of
Eos and Series E Junior Preferred Stock of Eos and substantially in accordance
with the terms and conditions of the form of Agreement and Plan of Merger
attached hereto, and (ii) Eos consummates a private placement of no less than 15
million shares of Eos common stock priced at $0.50 per share, then the Bridge
Lenders shall promptly effect the following transactions (collectively, the
“Refinancing”):


--------------------------------------------------------------------------------

                1.      The Bridge Lenders shall exchange the Notes for $4.0
million in cash and 1,000 shares of Series D Preferred Stock of Eos, which
preferred stock shall have the rights, privileges, terms and conditions
substantially as set forth in the attached form of Certificate of Designation of
Series D Preferred Stock;

                2.      The Bridge Lenders and Eos shall amend the Warrants
substantially as set forth in the attached form of Amended and Restated Common
Stock Purchase Warrants; and

                3.      The Bridge Lenders and Eos shall amend the Registration
Rights Agreement substantially as set forth in the attached form of Amended and
Restated Registration Rights Agreement.

           If the Refinancing is not effected by January 8, 2003, any party to
this agreement may terminate this agreement without any liability to any other
party by delivery of written notice of such termination to the other parties
hereto; provided, however, that the foregoing shall not relieve Eos from any
liability under the Notes, the Registration Rights Agreement or the Warrants.

           By countersigning this agreement where indicated below and returning
it to Eos, each of Weichert and DL Holdings agrees to, and accepts, the terms of
this agreement.

           Please indicate your confirmation of the foregoing by signing where
indicated below and promptly returning this letter to Eos.


Sincerely,

EOS INTERNATIONAL, INC.


By:         PETER A. LUND
——————————————
Name:    Peter A. Lund
Title:     Chairman


AGREED UPON AND ACCEPTED BY:

WEICHERT ENTERPRISE LLC


By:         GERALD C. CROTTY
——————————————
Name:    Gerald C. Crotty
Title:     President



DL HOLDINGS I, LLC


By:         DAN STERN
——————————————
Name:    Dan Stern
Title:     Managing Member



--------------------------------------------------------------------------------


CERTIFICATE OF DESIGNATIONS
OF
SERIES D PREFERRED STOCK
OF
EOS INTERNATIONAL, INC.

_________________


(PURSUANT TO SECTION 151 OF THE
DELAWARE GENERAL CORPORATION LAW)

_________________

           Eos International, Inc., a corporation organized and existing under
the General Corporation Law of the State of Delaware (hereinafter called the
“Corporation”), hereby certifies that the following resolution was adopted by
the Board of Directors of the Corporation as required by Section 151 of the
General Corporation Law on December 10, 2002 at a meeting duly called and held:

           RESOLVED, that pursuant to the authority granted to and vested in the
Board of Directors of this Corporation (hereinafter called the “Board of
Directors” or the “Board”) in accordance with the provisions of the Restated
Certificate of Incorporation of the Corporation (the “Certificate of
Incorporation”), the Board of Directors hereby creates a series of preferred
stock, $0.01 par value, of the Corporation and hereby states the designation and
number of shares, and fixes the relative rights, preferences, and limitations
thereof as follows:

           Section 1.     Designation and Amount.  The shares of this series
shall be designated as “Series D Perpetual Preferred Stock” (the “Series D
Preferred Stock”) and the number of shares constituting the Series D Preferred
Stock shall be 1,000. Such number of shares may be increased or decreased by
resolution of the Board of Directors; provided, that no increase shall be made
after shares of Series D Preferred Stock have been issued and no decrease shall
reduce the number of shares of Series D Preferred Stock to a number less than
the number of shares then outstanding plus the number of shares reserved for
issuance upon the exercise of outstanding options, rights or warrants or upon
the conversion of any outstanding securities issued by the Corporation
convertible into Series D Preferred Stock.

           Section 2.     Dividends and Distributions. Subject to the rights of
the holders of any shares of any series of preferred stock (or any other stock)
ranking senior to the Series D Preferred Stock with respect to dividends, the
holders of shares of Series D Preferred Stock shall be entitled to receive
dividends when, as and if declared by the Board of Directors out of funds
legally available for that purpose.

           Section 3.     Voting Rights. Except as required by law, holders of
Series D Preferred Stock shall have no voting rights and their consent shall not
be required for taking any corporate action. The Corporation shall have the
right to purchase Series D Preferred Stock without the vote or consent of any
holders of Series D Preferred Stock. The Corporation shall not have the right to
issue preferred stock ranking senior to or on a parity with (either as to
dividends or upon liquidation, dissolution or winding up) the Series D Preferred
Stock without the vote or consent of the holders of Series D Preferred Stock.


--------------------------------------------------------------------------------

           Section 4.     Certain Restrictions.

                     (A)     So long as any shares of the Series D Preferred
Stock remain outstanding, the Corporation shall not:

                                (i) declare or pay dividends, or make any other
distributions, on any shares of stock ranking junior (either as to dividends or
upon liquidation, dissolution or winding up) to the Series D Preferred Stock,
except that the Corporation may declare and pay dividends on the Common Stock
payable in shares of Common Stock;

                                (ii) declare or pay dividends, or make any other
distributions, on any shares of stock ranking on a parity (either as to
dividends or upon liquidation, dissolution or winding up) with the Series
D Preferred Stock, except dividends paid ratably on the Series D Preferred Stock
and all such parity stock on which dividends are payable; or

                                (iii) redeem or purchase or otherwise acquire
for consideration shares of any stock ranking junior (either as to dividends or
upon liquidation, dissolution or winding up) to the Series D Preferred Stock,
provided that the Corporation may at any time redeem, purchase or otherwise
acquire (a) shares of any such junior stock in exchange for shares of any stock
of the Corporation ranking junior (as to dividends and upon dissolution,
liquidation or winding up) to the Series D Preferred Stock, or (b) shares of any
such junior stock pursuant to the terms of compensation plans relating to
officers, directors, employees or consultants of the Corporation or any of its
Subsidiaries, or (c) shares of any such junior stock pursuant to the exercise of
dissenters’ rights or otherwise as required by law, or (d) fractional shares of
any such junior stock in connection with any capital reorganization.

                      (B)     The Corporation shall not permit any Subsidiary of
the Corporation to purchase or otherwise acquire for consideration any shares of
stock of the Corporation unless the Corporation could, under paragraph (A) of
this Section 4, purchase or otherwise acquire such shares at such time and in
such manner.

                Section 5.     Reacquired Shares.   Any shares of Series D 
Preferred Stock purchased or otherwise acquired by the Corporation in any manner
whatsoever shall be retired and canceled promptly after the acquisition thereof.
All such shares shall upon their cancellation become authorized but unissued
shares of preferred stock and may be reissued as part of a new series of
preferred stock subject to the conditions and restrictions on issuance set forth
herein or in the Certificate of Incorporation, including any Certificate of
Designations creating a series of preferred stock or any similar stock, or as
otherwise required by law.

                Section 6.      Liquidation, Dissolution or Winding Up.   Upon
the voluntary or involuntary liquidation, dissolution or winding-up of the
affairs of the Corporation, the holders of shares of Series D Preferred Stock
shall have a right prior to the payment of any amount to any class of preferred
stock of the Corporation junior to the Series D Preferred Stock, and on a pro
rata basis with any preferred stock of the Corporation on parity with (either as
to dividends or upon liquidation, dissolution or winding up) the Series
D Preferred Stock, to be paid for each share an amount (the “Liquidation
Preference”) equal to the product of (a) $__________1 (the “Initial Liquidation
Preference”), (b) 1.13, and (c) the number of years and fraction of any portion
of a year from the date of issuance of the share of Series D Preferred Stock to,
but not including, the date fixed by the Corporation for payment of the
Liquidation Preference. If the assets of the Corporation are not sufficient to
pay the full amount of the Liquidation Preference to all holders of shares of
Series D  Preferred Stock, the assets shall be distributed ratably among the
holders of shares of Series D Preferred Stock according to the number of shares
held by each. After payment in full of the Liquidation Preference to the holders
of shares of Series D Preferred Stock, the remaining assets of the Corporation
shall be distributed among the holders of shares of Common Stock and other
securities junior to the Series D Preferred Stock, as set forth elsewhere in
this Certificate of Incorporation.

4


--------------------------------------------------------------------------------

                Section 7.     Redemption.  Shares of Series D Preferred Stock
shall be redeemable as provided below.

                     (A)      Mandatory Redemption.

                                (i)      The Corporation shall cause all shares
of Series D Preferred Stock to be redeemed at the Redemption Price (as defined
below) effective as promptly as practicable after the closing of any Complete
Sale (as defined below), but in no event later than 20 Business Days after such
closing. For the purposes hereof, “Business Day” shall mean any weekday on which
banks are open for the conduct of business in the State of New York.

                                (ii)      If at any time the Corporation shall
effect a Partial Sale (as defined below) then 50% of the Net Proceeds (as
defined below) therefrom shall be applied to the redemption of outstanding
shares of Series D Preferred Stock (to the extent that shares of Series
D Preferred Stock are then outstanding) at the Redemption Price (as defined
below), with such redemption to take effect as promptly as practicable after the
closing of the Partial Sale, but in no event later than 20 Business Days after
such closing.

                                (iii)      “Complete Sale” means (a) a completed
tender offer, a merger or consolidation of the Corporation into or with one or
more Persons, or any other business combination if the stockholders of the
Corporation immediately prior to such transaction do not hold at least a
majority of the Voting Power of the surviving Person immediately following
completion of such transaction, or (b) the voluntary sale, conveyance, exchange
or transfer (i) to another Person of the Common Stock or other securities of the
Corporation if the stockholders of the Corporation immediately prior to such
transaction do not hold at least a majority of the Voting Power of the
Corporation immediately after completion of such transaction, or (ii) to another
Person other than one or more Subsidiaries of the Corporation of all or
substantially all the assets of the Corporation and the Subsidiaries of the
Corporation considered as a whole.

_________________

1  Insert an amount equal to the remaining unpaid principal and accumulated
interest on the Bridge Notes, divided by
   the aggregate number of shares of series D Preferred Stock to be issued.

5


--------------------------------------------------------------------------------

                           (iv)      “Convertible Unsecured Subordinated Debt of
the Corporation” means indebtedness of the Corporation that is unsecured and
subordinated to all other indebtedness of the Corporation and is fully
convertible into Common Stock of the Corporation, with no portion of the
principal thereof having a scheduled maturity of less than five years after the
date of original issuance.

                           (v)      “Equity Securities” of the Corporation means
Common Stock, preferred stock, or Convertible Unsecured Subordinated Debt of the
Corporation but does not include warrants, options, phantom securities or other
derivative securities, or Common Stock or preferred stock issuable upon the
conversion of debt securities other than Convertible Unsecured Subordinated Debt
of the Corporation.

                           (vi)      “Net Proceeds” means actual cash proceeds,
net of all out-of-pocket expenses incurred by the Corporation or any Subsidiary
of the Corporation in connection with the Partial Sale, and the amount of any
indebtedness or other obligation required to be paid by the Corporation or any
Subsidiary of the Corporation as a condition to or as a result of the Partial
Sale, and net of taxes (due or estimated to be due in connection with the
Partial Sale), in each case as determined in good faith by the Board of
Directors. In the event the Corporation receives proceeds in a Partial Sale in
the form of securities or other property, and if the Corporation directly or
indirectly liquidates such securities or other property for cash, such cash
(subject to reduction as provided in this clause (vi)) shall at that time be
deemed “Net Proceeds.”

                           (vii)      “Partial Sale” means any of the following
transactions, unless the transaction also fits within the definition of
“Complete Sale,” in which case the transaction will be deemed a “Complete Sale”
and not a “Partial Sale” hereunder:


 

                           (a)      a private placement or public offering for
cash of Equity Securities by the Corporation in which more than $500,000 in cash
is raised (net of underwriting commissions and payments to placement agents),
other than pursuant to (x) an exercise of warrants which were issued by the
Corporation to the initial holders of the Series D Preferred Stock, or (y) an
exercise of options which were issued by the Corporation as compensation, or as
a pre-employment award, to directors, officers, employees or consultants of the
Corporation or any of its Subsidiaries, or


 

                           (b)      the merger or consolidation of a Subsidiary
of the Corporation into      or with one or more Persons if (i) the Corporation
or one or more of its Subsidiaries do not hold a majority of the Voting Power of
the surviving Person immediately following completion of such transaction and
(ii) the Corporation or one or more of its Subsidiaries receives cash
compensation in such transaction, or


 

                           (c)      the sale, conveyance, exchange or transfer
by the Corporation for      cash to a Person other than a Subsidiary of the
Corporation of (i) common stock or other securities of a Subsidiary of the
Corporation, or (ii) all or substantially all the assets of a Subsidiary of the
Corporation.


6


--------------------------------------------------------------------------------

                           (viii)      “Person” means any individual, firm,
corporation, partnership, limited liability company, trust, incorporated or
unincorporated association, joint venture, joint stock company, governmental
body, or other entity of any kind.

                           (ix)     “Subsidiary” of the Corporation means (a)
any corporation, association or other business entity of which more than 50% of
the Voting Power is held by the Corporation or a Subsidiary and (b) any
partnership (i) the sole general partner or the managing general partner of
which is the Corporation or a Subsidiary of the Corporation or (ii) the only
general partners of which are the Corporation or of one or more Subsidiaries of
the Corporation (or any combination thereof).

                     (x)      “Voting Power” of a Person is deemed to be held by
a second Person if shares or other interests of the first Person’s capital stock
or other interests entitled (without regard to the occurrence of any
contingency) to vote in the election of directors, managers or trustees thereof
and to vote on matters generally submitted to a vote of equity holders is at the
time owned or controlled, directly or indirectly, by the second Person or by one
or more Subsidiaries of the second Person (or a combination thereof).

                     (B)     Redemption at the Corporation’s Option.  The
Corporation shall have the right, at its option, at any time and from time to
time on notice as hereinafter provided, to redeem all or any number of the
outstanding shares of the Series D Preferred Stock by paying for each share an
amount (the “Redemption Price”) equal to the product of (a) the Initial
Liquidation Preference, (b) 1.13 and (c) the number of years and fraction of any
portion of a year from the date of issuance of the share of Series D Preferred
Stock to, but not including, the date fixed for redemption in the notice of
redemption (the “Redemption Date”). Shares of Series D  Preferred Stock so
redeemed shall not be reissued.

                     (C)     Redemption Procedures.

                           (i)      In all cases of redemption of shares of
Series D Preferred Stock, no less than 20 nor more than 40 Business Days’ notice
shall be mailed to the respective stockholders whose shares are to be redeemed
at their respective addresses appearing on the books of the Corporation. The
notice shall specify (w) the Redemption Date, (x) the Redemption Price, (y) if
fewer than all outstanding shares of Series D Preferred Stock are to be
redeemed, the identification of the particular shares to be redeemed, and (z)
the place or places where such Series D Preferred Stock is to be surrendered for
payment of the Redemption Price. “Business Day” means any day other than a
Saturday, Sunday or other day on which commercial banks in the State of New York
are authorized or required by law or executive order to close.

                           (ii)      Notice of redemption having been given as
aforesaid, the Redemption Price of the Series D Preferred Stock so to be
redeemed shall, on the Redemption Date, become due and payable, and from and
after such date (unless the Corporation shall default in the payment of the
Redemption Price), such shares of Series D Preferred Stock shall no longer be
outstanding, and all rights of the holders thereof as stockholders of the
Corporation (except the right to receive the Redemption Price without interest)
shall cease. Upon surrender of any certificate representing any such share of
Series D  Preferred Stock for redemption in accordance with said notice, the
Redemption Price shall thereupon be paid (without interest, in cash).
Notwithstanding the foregoing, the Corporation’s obligation to complete a
mandatory redemption under Section 7(A) shall be conditioned upon the closing of
the Complete Sale or Partial Sale which is the basis for such mandatory
redemption, whether or not the notice of redemption so specifies.

7


--------------------------------------------------------------------------------

                           (iii)      In the case of any partial redemption, the
Corporation will select the shares of Series D Preferred Stock to be redeemed on
a pro rata basis. In the event any certificate that represents more than one
share of Series D Preferred Stock, not all of which are subject to redemption,
is surrendered at any office or agency of the Corporation designated for that
purpose (with, if the Corporation so requires, due endorsement by, or a written
instrument of transfer in form satisfactory to the Corporation duly executed by,
the holder thereof or such holder’s attorney duly authorized in writing), the
Corporation shall execute and deliver to the holder of such shares of Series D
Preferred Stock without service charge, a new certificate or certificates,
representing any number of shares of Series D Preferred Stock, as requested by
such holder, in an aggregate amount equal to the number of shares not redeemed
and represented by the certificate so surrendered.

                           (iv)      Notwithstanding the foregoing, the
Corporation shall not be required to redeem shares of Series D Preferred Stock
in violation of any law to which the Corporation is subject or in circumstances
in which such redemption would violate any agreement between the Corporation and
holders of Senior Debt of the Corporation. “Senior Debt” means indebtedness of
the Corporation for borrowed money, but does not include indebtedness of
Subsidiaries of the Corporation for borrowed money for which the Corporation is
not also obligated.

           IN WITNESS WHEREOF, this Certificate of Designation is executed on
behalf of the Corporation this __th day of December, 2002.


EOS INTERNATIONAL, INC.


By:
——————————————
Name:
Title:


8


--------------------------------------------------------------------------------


AGREEMENT

     AGREEMENT, dated as of December __, 2002 (this “Agreement”), among Eos
International, Inc., a Delaware corporation (the “Corporation”), DL Holdings,
LLC, a Delaware limited company (“DL Holdings”), and Weichert Enterprise LLC, a
Delaware limited liability company (“Weichert”).

     WHEREAS, prior to the execution of this Agreement, DL Holdings and Weichert
were the holders of (i) Secured Bridge Loan Promissory Notes, dated December 14,
2001 as amended, (the “Notes”), in the aggregate principal amount of $6,500,000
issued by the Corporation and (ii) common stock purchase warrants, dated
December 14, 2001, as amended, with respect to 2,600,000 shares of common stock,
par value $0.01 per share, of the Corporation (the “Old Warrants”); and

     WHEREAS, on the date hereof, the Corporation is paying $4,000,000 of the
principal amount of the Notes from $7,500,000 of proceeds the Corporation is
receiving from the sale of its capital stock to certain investors for cash (the
“Issuance Proceeds”); and

     WHEREAS, the principal amount of the Notes, and accrued interest thereon,
not being paid by the Corporation on the date hereof is being exchanged for ____
shares of Series D Preferred Stock of the Corporation (the “Series D Preferred
Stock”), the terms and conditions of which are set forth in the Certificate of
Designations (the “Certificate of Designations”), a copy of which is attached
hereto; and

     WHEREAS, the Corporation is segregating $1,200,000 of the Issuance Proceeds
into an account selected with the approval of DL Holdings and Weichert (the
“Redemption Account”) to be used for the purposes specified herein; and

     WHEREAS, the Corporation has amended and restated the Old Warrant by
issuing warrants (the “Warrants”) to purchase an aggregate of 3,000,000 shares,
par value $0.01 per share, of common stock of the Corporation to DL Holdings and
Weichert, and the Old Warrants are thereby replaced by the Warrants; and

     WHEREAS, the Corporation, DL Holdings and Weichert (together, the
“parties”) entered into an Amended and Restated Registration Rights Agreement
(the “Registration Rights Agreement”), dated the date hereof; and

     WHEREAS, the parties wish to set forth certain agreements among the parties
related to the Series D Preferred Stock which agreements are specific to the
parties and therefore are not included among the terms and conditions set forth
in the Certificate of Designations;

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties agree as follows:

9


--------------------------------------------------------------------------------

           1.      Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings assigned to them in the Certificate
of Designations.

           2.      Issuance and Restrictions.

           (A)      On the date hereof, the Corporation is issuing to (i) DL
Holdings, certificates representing ____ shares of Series D Preferred Stock, and
(ii) Weichert, certificates representing ____ shares of Series D Preferred
Stock. All of such shares are referred to collectively as the “Issued Shares.”
The Corporation represents and warrants to DL Holdings and Weichert that (1) the
Corporation has all requisite corporate power and authority to issue the Issued
Shares and to perform its obligations hereunder, under the Registration Rights
Agreement, and under the Certificate of Designations (collectively, the
“Operative Documents”), (2) upon issuance, the Issued Shares will be duly and
validly issued, fully paid and non-assessable and entitled to the rights and
preferences set forth in the Certificate of Designations, (3) the execution,
delivery and performance by the Corporation of the Operative Documents does not
contravene or conflict with any law, regulation, order, judgment, contract,
agreement or other instrument binding on or otherwise affecting the Corporation,
(4) there are no approvals, authorizations, permits, consents or other actions
required to be obtained or undertaken by the Corporation with respect to the
issuance and delivery of the Issued Shares or the execution, delivery, and
performance by the Corporation of the Operative Documents, (5) each of the
Operative Documents constitutes the legal, valid and binding obligation of the
Corporation, enforceable against the Corporation in accordance with its terms,
and (6) as of the date hereof, the Series D Preferred Stock is the only class of
preferred stock of the Corporation of which shares are outstanding.

           (B)      So long as any shares of the Series D Preferred Stock remain
outstanding (subject to Section 4(d) hereof), the Corporation shall not pay
management fees to insiders other than those set forth on Schedule A hereto, or
make any payment to any Director, Executive Officer, or Known 10% Holder of the
Corporation, other than as compensation as an employee or director, unless such
payment is at market rates, terms and conditions determined in the good faith
judgment of the Board of Directors, except in those instances where such payment
is required by law or by an agreement in effect on the date hereof by which the
Corporation is obligated to make such payment. “Executive Officer” for purposes
of the foregoing shall have the meaning set forth by the Securities and Exchange
Commission in Rule 3b-7 under the Securities Exchange Act of 1934, as amended,
on the date hereof, as interpreted in good faith by the Board of Directors.
“Director” for purposes of the foregoing means an individual serving as a
director of the Corporation with the right to vote at meetings of the Board of
Directors and does not include advisory or honorary directors. “Known 10%
Holder” for purposes of the foregoing means any Person or group which at the
time the obligation to make such payment is incurred is known by a majority of
the Board of Directors to own, directly or indirectly, 10% or more of the Common
Stock of the Corporation.

           (C)      If at any time between the date hereof and the first
anniversary of the date hereof the Corporation receives a cash dividend or other
cash distribution from any Subsidiary of the Corporation, then 50% of the Net
Dividend (as defined below) shall be applied to the redemption of outstanding
shares of Series D Preferred Stock (to the extent that shares of Series D
Preferred Stock are then outstanding), with such redemption to take effect as
promptly as reasonably practical following receipt of the Net Dividend by the
Corporation, but in no event later than 20 Business Days after receipt of such
dividend or distribution. “Net Dividend” means the cash amount of the dividend
or distribution actually received by the Corporation from its Subsidiary, less
(x) that portion of the dividend or distribution, if any, as to which
application to redemption of outstanding shares of Series D Preferred Stock
would violate any agreement with a lender by which the Corporation or any of its
Subsidiaries is bound, and (y) that portion of the dividend or distribution, if
any, which is applied by the Corporation (or is intended to be applied by the
Corporation, as determined in good faith by the Board of Directors) to one or
more of the following purposes: (i) payments to holders of Series D Preferred
Stock, (ii) payment of directors and officers insurance or any other corporate
insurance premiums, (iii) payment of taxes, or (iv) payment of audit,
accounting, and/or legal fees.

10


--------------------------------------------------------------------------------

     3.      Redemption.

     Funds on deposit in the Redemption Account shall be used by the Corporation
solely for the purpose of (i) paying Qualified Expenses (as defined below) or
(ii) redeeming outstanding shares of Series DPreferred Stock in accordance with
the terms of this Section 3. At any time prior to the 10th day prior to the
18-month anniversary of the date hereof (such 18-month anniversary being the
“Partial Redemption Date”), upon prior approval of the Board of Directors, the
Corporation may withdraw funds from the Redemption Account to pay Qualified
Expenses. Subject to Section 4(a) hereof, all funds remaining in the Redemption
Account on the Partial Redemption Date shall be applied by the Corporation on
the Partial Redemption Date to the redemption of shares of Series DPreferred
Stock. Procedures for a redemption contemplated by this Section 3 shall be as
set forth in Section 7(C) of the Certificate of Designations.

     “Qualified Expenses” mean amounts approved by the Board of Directors and
actually expended, or contractually committed to be expended, by the Corporation
during the period beginning on the date hereof and ending on that date which is
10 days prior to the Partial Redemption Date, for one or more of the following
purposes: (a) compensation (including any “moving allowances,” or other one-time
or sign on bonuses or payments) for a Chief Executive Officer of the
Corporation, for a Chief Financial Officer of the Corporation, or for accounting
staff or consultants, (b) recruiting fees for the foregoing positions, (c)
up-front fees and out-of-pocket costs of acquisitions of businesses by the
Corporation or any Subsidiary, (d) up-front fees and out-of-pocket costs of
refinancing of the bank debt of Subsidiaries of the Corporation, (e) investment
banking fees and costs incurred by the Corporation to raise or attempt to raise
additional funds or for strategic initiatives or acquisitions or proposed
acquisitions of businesses, (f) payments required to be made to avoid an event
of default by the Corporation or any Subsidiary on the debt of the Corporation
or any Subsidiary, or (g) any expenditures upon which the parties mutually
agree. On the 90th, 180th, 270th, 360th, and 450th day after the date hereof and
on the tenth day prior to the Partial Redemption Date, the Corporation shall
furnish to each of DL Holdings and Weichert a report setting forth, in
reasonable detail, each Qualified Expense made by the Corporation since the date
of the last such report (or since the date hereof with respect to the first of
such reports). The redemption rights provided in this Section 3 shall be in
addition to the rights set forth in the Certificate of Designations.

11


--------------------------------------------------------------------------------

      4.     Miscellaneous.

      (a)     Prohibitions on Redemption.   Notwithstanding Sections 2(C) or 3
hereof, the Corporation shall not be required to redeem shares of Series D
Preferred Stock in violation of any law to which the Corporation is subject or
in circumstances in which such redemption would violate any agreement between
the Corporation and holders of Senior Debt of the Corporation. “Senior Debt”
means indebtedness of the Corporation or any of its Subsidiaries for borrowed
money incurred after the date hereof, but does not include indebtedness of
Subsidiaries of the Corporation for borrowed money for which the Corporation is
not also obligated. After the date hereof, the Corporation shall not incur
Senior Debt that specifically prevents the Corporation from redeeming Series D
Preferred Stock as provided in this Agreement or the Certificate of Designations
of Series D Preferred Stock without the approval of the holders of a majority of
Series D Preferred Stock.

      (b)     Amendments and Waivers.   Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by each of the parties.

      (c)     Notices.  All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be made by
registered or certified first-class mail, return receipt requested, telecopier,
courier service or personal delivery:

(i) if to the Corporation:

Eos International, Inc. 888 Seventh Avenue New York, New York 10106 Telecopy:
212-554-9873 Attention:  James M. Cascino Chief Executive Officer

with a copy to:

Pitney, Hardin, Kipp & Szuch LLP Park Avenue at Morris County P.O. Box 1945
Morristown, New Jersey 07962 Telecopy:  973-966-1550 Attention:  Frank E.
Lawatsch


12


--------------------------------------------------------------------------------

(ii) if to DL Holdings, at its address as it
appears on the record books of the Corporation.

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison 1285 Avenue of the Americas New York,
New York 10019-6064 Telecopy:  (212) 757-3990 Attention:  Carl Reisner


(iii) if to Weichert, at its address as it appears
on the record books of the Corporation.


All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 4(b) designate another address or Person for
receipt of notices hereunder.

      (d)     Successors; Third Party Beneficiaries; No Assignment or Transfer
of Rights.   This Agreement shall inure to the benefit of and be binding upon
the successors of the parties hereto. No person other than the parties hereto
and their successors is intended to be a beneficiary of this Agreement. If
either Weichert or DL Holdings shall sell or otherwise transfer all or a portion
of their shares of Series D Preferred Stock to any Person other than (i) as part
of a sale or transfer of the entire business of Weichert or DL Holdings, as the
case may be, or (ii) a sale or transfer to an entity with respect to which
Weichert or DL Holdings holds all Voting Power, then this Agreement shall
automatically terminate with respect to the party (Weichert or DL Holdings)
making such transfer, and such party shall have no further rights hereunder and
its transferee shall have no rights hereunder and shall not be deemed to be a
third party beneficiary hereof.

      (e)     Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

      (f)     Headings.   The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

      (g)     GOVERNING LAW.   THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

      (h)     Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

13


--------------------------------------------------------------------------------

      (i)     Rules of Construction.   Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

      (j)     Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein as a supplement to the Certificate of
Designations applicable to Weichert and DL Holdings. There are no restrictions,
promises, representations, warranties or undertakings with respect to the
subject matter contained herein, other than those set forth or referred to
herein. This Agreement supersedes all prior agreements and understandings among
the parties with respect to such subject matter.

      (k)     Further Assurances.   Each of the parties shall execute such
documents and perform such further acts as may be reasonably required or
desirable to carry out or to perform the provisions of this Agreement.

      (l)     Investor Representations.   Each of Weichert or DL Holdings makes
to the Corporation on its own behalf the representations and warranties set
forth on Schedule B hereto (the “Investor Representations”). Each of Weichert or
DL Holdings acknowledge that the Corporation is relying on the Investor
Representations in issuing the Series D Preferred Stock to it without
registration under federal and state securities laws.

     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.


EOS INTERNATIONAL, INC.


By:
——————————————
Name:  Peter A. Lund
Title:  Chairman


DL HOLDINGS I, LLC


By:
——————————————
Name:  Dan Stern
Title:  Managing Member


WEICHERT ENTERPRISE LLC


By:
——————————————
Name:  Gerald Crotty
Title:  President


14


--------------------------------------------------------------------------------


SCHEDULE B


INVESTOR REPRESENTATIONS AND WARRANTIES

     Each of DL Holdings and Weichert (each, a “Purchaser”) for itself hereby
represents and warrants to the Corporation that:

     Purchase Entirely for Own Account.  The Series D Preferred Stock and
Warrants to be received by the Purchaser and the Common Stock issuable upon
conversion of the Warrants (collectively, the “Securities”) will be acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that the
Purchaser has no present intention of selling, granting any participation in, or
otherwise distributing the same in violation of the Securities Act of 1933, as
amended (the “Act”). The Purchaser does not presently have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation’s to such person or to any third person, with respect to any of
the Securities.

     Disclosure of Information.  The Purchaser has: (i) received the information
it considers necessary or appropriate for deciding whether to acquire the
Securities; and (ii) had an opportunity to ask questions and receive answers
from the Corporation regarding the terms and conditions of the offering of the
Securities and the business, properties, prospects and financial condition of
the Corporation.

     Investment Experience.  The Purchaser is an investor in securities of
companies in the development stage and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Securities. The Purchaser has not been
organized for the purpose of acquiring the Securities.

     Accredited Investor.  Weichert is an “accredited investor” within the
meaning of Securities and Exchange Commission (“SEC”) Rule 501 of Regulation D,
as presently in effect and DL Holdings has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of investing in the Securities.

     Restricted Securities.  The Purchaser understands that the Securities it is
purchasing are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Corporation in a
transaction not involving a public offering and that under such laws and
applicable regulations such Securities may be resold without registration under
the Act, only in certain limited circumstances. In this connection, the
Purchaser represents that the Purchaser is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Act.

     Further Limitations on Disposition.  Without in any way limiting the
representations set forth above, the Purchaser further agrees not to make any
disposition of all or any portion of the Securities unless and until

15


--------------------------------------------------------------------------------

           (a) There is then in effect a registration statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

           (b) (i) The Purchaser shall have notified the Corporation of the
proposed disposition and shall have furnished the Corporation with a detailed
statement of the circumstances surrounding the proposed disposition, and (ii) if
reasonably requested by the Corporation, the Purchaser shall have furnished the
Corporation with an opinion of counsel, reasonably satisfactory to the
Corporation, that such disposition will not require registration under the Act.

     Legends.  The Purchaser understands that the Securities, and any securities
issued in respect thereof or exchange therefor, may bear one or all of the
following legends:

           (a) "These securities have not been registered under the Securities
Act of 1933. They may not be sold, offered for sale, pledged or hypothecated in
the absence of a registration statement in effect with respect to the securities
under such Act or an opinion of counsel satisfactory to the Corporation that
such registration is not required or unless sold pursuant to Rule 144 of such
Act.”

           (b) Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the shares represented by the certificate so
legended.

     Securities Speculative in Nature. The Purchaser is aware that an investment
in the Securities is speculative and involves a high degree of risk. The
Purchaser has assumed that it may have to bear the entire economic risk of its
investment in the Securities for an indefinite period of time. The Purchaser
understands that an investment in the Securities should only be made by an
investor who can afford the loss of its entire investment and whose financial
condition would not be materially adversely effected if such loss is actually
sustained, and the Purchaser represents and warrants that it is that type of
investor. The Purchaser acknowledges that it does not anticipate that the
Securities will achieve, initially or over time, a specific rate of return of
appreciation in value.

     No Advertising. The Purchaser is not participating in the purchase of the
Securities as a result of or subsequent to any advertisement, article, notice or
communication published in any newspaper, magazine, the internet or similar
media or broadcast over television, radio or the internet, or any seminar or
meeting whose attendees have been invited by general solicitation or
advertising.

     Questions and Other Matters. The Purchaser has had full opportunity to ask
questions of and to receive satisfactory answers from the Corporation about the
Corporation, the Securities and the operations of the Corporation, and all
questions have been answered to the satisfaction of the Purchaser. The Purchaser
has been provided with an adequate opportunity to obtain any additional
information concerning the Corporation, the Securities and the operations of the
Corporation as it has requested.

16


--------------------------------------------------------------------------------


AMENDED AND RESTATED


REGISTRATION RIGHTS AGREEMENT


AMONG


EOS INTERNATIONAL, INC.
(FORMERLY DREAMLIFE, INC.)


DL HOLDINGS I, LLC


AND


WEICHERT ENTERPRISE LLC

--------------------------------------------------------------------------------


DATED: DECEMBER _, 2002

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

     AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, dated as of December
__, 2002 (this “Agreement”), among Eos International, Inc. (formerly dreamlife,
inc.), a Delaware corporation (the “Company”), DL Holdings I, LLC, a Delaware
limited company (“DL Holdings”), and Weichert Enterprise LLC, a Delaware limited
liability company (“Weichert”).

     WHEREAS, the Company has issued amended and restated warrants (the
“Warrants”) to purchase an aggregate of 3,000,000 shares, par value $0.01 per
share, of common stock of the Company to DL Holdings and Weichert; and

     WHEREAS, in connection with the original issuance of the Warrants, the
Company agreed to grant registration rights and certain other rights with
respect to the Warrants and the Registrable Securities (as hereinafter defined)
as set forth in this Agreement.

     WHEREAS, the parties hereto wish to amend and restate the terms of the
Registration Rights Agreement among them, dated as of December 14, 2001, as
amended.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

     1. Definitions. As used in this Agreement, and unless the context requires
a different meaning, the following terms have the meanings indicated:

     “Agreement” mean this Agreement as the same may be amended, supplemented or
modified in accordance with the terms hereof.

     “Approved Underwriter” has the meaning set forth in Section 3(f) of this
Agreement.

     “Board of Directors” means the Board of Directors of the Company.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of New York are authorized or required by
law or executive order to close.

     “Commission” means the Securities and Exchange Commission or any similar
agency then having jurisdiction to enforce the Securities Act.

     “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company or any other capital stock of the Company into which such stock is
reclassified or reconstituted and any other common stock of the Company.

     “Company” has the meaning set forth in the preamble to this Agreement.


--------------------------------------------------------------------------------

     Company Underwriter” has the meaning set forth in Section 4(a) of this
Agreement.

     “Demand Registration” has the meaning set forth in Section 3(a) of this
Agreement.

     “Designated Holder” means each of DL Holdings, Weichert and any transferee
of any of them to whom Registrable Securities have been transferred, other than
a transferee to whom Registrable Securities have been transferred pursuant to a
Registration Statement under the Securities Act or Rule 144 or Regulation S
under the Securities Act (or any successor rule thereto).

     “DL Holdings” has the meaning set forth in the preamble to this Agreement.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission thereunder.

     “Holders’ Counsel” has the meaning set forth in Section 6(a)(i) of this
Agreement.

     “Incidental Registration” has the meaning set forth in Section 4(a) of this
Agreement.

     “Indemnified Party” has the meaning set forth in Section 7(c) of this
Agreement.

     “Indemnifying Party” has the meaning set forth in Section 7(c) of this
Agreement.

     “Initiating Holders” has the meaning set forth in Section 3(a) of this
Agreement.

     “Inspector” has the meaning set forth in Section 6(a)(vii) of this
Agreement.

     “Liability” has the meaning set forth in Section 7(a) of this Agreement.

     "NASD" means the National Association of Securities Dealers, Inc.

     “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, limited liability company, government (or an
agency or political subdivision thereof) or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

     “Records” has the meaning set forth in Section 6(a)(vii) of this Agreement.

     “Registrable Securities” means each of the following: (a) any and all
shares of Common Stock owned by the Designated Holders or issued or issuable
upon the exercise of the Warrants and any shares of Common Stock issued or
issuable upon conversion of any shares of preferred stock or exercise of any
warrants acquired by any of the Designated Holders after the date hereof and (b)
any shares of Common Stock issued or issuable to any of the Designated Holders
with respect to the Registrable Securities by way of stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization or otherwise and any shares of Common
Stock or voting common stock issuable upon conversion, exercise or exchange
thereof.

19


--------------------------------------------------------------------------------

     “Registration Expenses” has the meaning set forth in Section 6(d) of this
Agreement.

     “Registration Statement” means a Registration Statement filed pursuant to
the Securities Act.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.

     “Valid Business Reason” has the meaning set forth in Section 3(a) of this
Agreement.

     “Warrants” has the meaning set forth in the preamble to this Agreement.

     “Weichert” has the meaning set forth in the preamble to this Agreement.

     2. General; Securities Subject to this Agreement.

     (a) Grant of Rights. The Company hereby grants registration rights to the
Designated Holders upon the terms and conditions set forth in this Agreement.

     (b) Registrable Securities. For the purposes of this Agreement, Registrable
Securities will cease to be Registrable Securities, when (i) a Registration
Statement covering such Registrable Securities has been declared effective under
the Securities Act by the Commission and such Registrable Securities have been
disposed of pursuant to such effective Registration Statement, (ii) (x) the
entire amount of the Registrable Securities owned by a Designated Holder may be
sold in a single sale, in the opinion of counsel satisfactory to the Company and
such Designated Holder, each in their reasonable judgment, without any
limitation as to volume pursuant to Rule 144 (or any successor provision then in
effect) under the Securities Act or (y) such Designated Holder owning such
Registrable Securities owns less than one percent (1%) of the outstanding shares
of Common Stock on a fully diluted basis, or (iii) the Registrable Securities
are proposed to be sold or distributed by a Person not entitled to the
registration rights granted by this Agreement.

     (c) Holders of Registrable Securities. A Person is deemed to be a holder of
Registrable Securities whenever such Person owns of record Registrable
Securities, or holds an option to purchase, or a security convertible into or
exercisable or exchangeable for, Registrable Securities whether or not such
acquisition or conversion has actually been effected. If the Company receives
conflicting instructions, notices or elections from two or more Persons with
respect to the same Registrable Securities, the Company may act upon the basis
of the instructions, notice or election received from the registered owner of
such Registrable Securities. Registrable Securities issuable upon exercise of an
option or upon conversion of another security shall be deemed outstanding for
the purposes of this Agreement.

20


--------------------------------------------------------------------------------

     3. Demand Registration.

     (a) Request for Demand Registration. At any time, commencing on the date
the Warrant is exercisable in accordance with its terms, any Designated Holder
(the “Initiating Holders”), may make a written request to the Company to
register, and the Company shall register, under the Securities Act (other than
pursuant to a Registration Statement on Form S-4 or S-8 or any successor
thereto) (a “Demand Registration”), the number of Registrable Securities stated
in such request; provided, however, that the Company shall not be obligated to
effect more than two such Demand Registrations for DL Holdings and more than two
such Demand Registrations for Weichert, nor more than four demand registrations
in the aggregate. For purposes of the preceding sentence, two or more
Registration Statements filed in response to one demand shall be counted as one
Demand Registration. If the Board of Directors, in its good faith judgment,
determines that any registration of Registrable Securities should not be made or
continued because it would materially interfere with any material financing,
acquisition, corporate reorganization or merger or other material transaction
involving the Company (a “Valid Business Reason”), the Company may postpone
filing a Registration Statement relating to a Demand Registration until such
Valid Business Reason no longer exists, but in no event for more than ninety
(90) days. The Company shall give written notice of its determination to
postpone a Registration Statement and of the fact that the Valid Business Reason
for such postponement no longer exists, in each case, promptly after the
occurrence thereof. Notwithstanding anything to the contrary contained herein,
the Company may not postpone a filing under this Section 3(a) more than once in
any twelve (12) month period. Each request for a Demand Registration by the
Initiating Holders shall state the amount of the Registrable Securities proposed
to be sold and the intended method of disposition thereof.

     (b) Incidental or “Piggy-Back” Rights with Respect to a Demand
Registration. Each of the Designated Holders (other than Initiating Holders
which have requested a registration under Section 3(a)) may offer its or his
Registrable Securities under any Demand Registration pursuant to this Section
3(b). Within five (5) days after the receipt of a request for a Demand
Registration from an Initiating Holder, the Company shall (i) give written
notice thereof to all of the Designated Holders (other than Initiating Holders
which have requested a registration under Section 3(a)) and (ii) subject to
Section 3(e), include in such registration all of the Registrable Securities
held by such Designated Holders from whom the Company has received a written
request for inclusion therein within ten (10) days of the receipt by such
Designated Holders of such written notice referred to in clause (i) above. Each
such request by such Designated Holders shall specify the number of Registrable
Securities proposed to be registered. The failure of any Designated Holder to
respond within such 10-day period referred to in clause (ii) above shall be
deemed to be a waiver of such Designated Holder’s rights under this Section 3
with respect to such Demand Registration. Any Designated Holder may waive its
rights under this Section 3 prior to the expiration of such 10-day period by
giving written notice to the Company, with a copy to the Initiating Holders.

     (c) Effective Demand Registration. The Company shall use its best efforts
to cause any such Demand Registration to become and remain effective not later
than sixty (60) days after it receives a request under Section 3(a) hereof. A
registration shall not constitute a Demand Registration until it has become
effective and remains continuously effective for the lesser of (i) the period
during which all Registrable Securities registered in the Demand Registration
are sold and (ii) 120 days; provided, however, that a registration shall not
constitute a Demand Registration if (x) after such Demand Registration has
become effective, such registration or the related offer, sale or distribution
of Registrable Securities thereunder is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the Initiating Holders and
such interference is not thereafter eliminated or (y) the conditions specified
in the underwriting agreement, if any, entered into in connection with such
Demand Registration are not satisfied or waived, other than by reason of a
failure by the Initiating Holders.

     (d) Expenses. The Company shall pay all Registration Expenses in connection
with a Demand Registration, whether or not such Demand Registration becomes
effective.

     (e) Underwriting Procedures. If the Company or the Initiating Holders
holding a majority of the Registrable Securities held by all of the Initiating
Holders so elect, the Company shall use its best efforts to cause such Demand
Registration to be in the form of a firm commitment underwritten offering and
the managing underwriter or underwriters selected for such offering shall be the
Approved Underwriter selected in accordance with Section 3(f). In connection
with any Demand Registration under this Section 3 involving an underwritten
offering, none of the Registrable Securities held by any Designated Holder
making a request for inclusion of such Registrable Securities pursuant to
Section 3(b) hereof shall be included in such underwritten offering unless such
Designated Holder accepts the terms of the offering as agreed upon by the
Company, the Initiating Holders and the Approved Underwriter, and then only in
such quantity as will not, in the opinion of the Approved Underwriter,
jeopardize the success of such offering by the Initiating Holders. If the
Approved Underwriter advises the Company that the aggregate amount of such
Registrable Securities requested to be included in such offering is sufficiently
large to have a material adverse effect on the success of such offering, then
the Company shall include in such registration only the aggregate amount of
Registrable Securities that the Approved Underwriter believes may be sold
without any such material adverse effect and shall reduce the amount of
Registrable Securities to be included in such registration, First as to the
Company, Second as to the Designated Holders (who are not Initiating Holders and
who requested to participate in such registration pursuant to Section 3(b)
hereof) as a group, if any, and Third as to the Initiating Holders as a group,
pro rata within each group based on the number of Registrable Securities owned
by each such Designated Holder or Initiating Holder, as the case may be.

     (f) Selection of Underwriters. If any Demand Registration of Registrable
Securities is in the form of an underwritten offering, the Company shall select
and obtain an investment banking firm of national reputation to act as the
managing underwriter of the offering (the “Approved Underwriter”); provided,
however, that the Approved Underwriter shall, in any case, also be approved by
the Initiating Holders.

22


--------------------------------------------------------------------------------

     4. Incidental or "Piggy-back" Registration.

     (a) Request for Incidental Registration. At any time, commencing on the
date the Warrant is exercisable in accordance with its terms, if the Company
proposes to file a Registration Statement under the Securities Act with respect
to an offering by the Company for its own account (other than a Registration
Statement on Form S-4 or S-8 or any successor thereto) or for the account of any
stockholder of the Company other than the Designated Holders, then the Company
shall give written notice of such proposed filing to each of the Designated
Holders at least twenty (20)-days before the anticipated filing date, and such
notice shall describe the proposed registration and distribution and offer such
Designated Holders the opportunity to register the number of Registrable
Securities as each Such Designated Holder may request (an “Incidental
Registration”). The Company shall use its best efforts (within twenty (20) days
of the notice provided for in the preceding sentence) to cause the managing
underwriter or underwriters in the case of a proposed underwritten offering (the
“Company Underwriter”) to permit each of the Designated Holders who have
requested in writing to participate in the Incidental Registration to include
its or his Registrable Securities in such offering on the same terms and
conditions as the securities of the Company or the account of such other
stockholder, as the case may be, included therein. In connection with any
Incidental Registration under this Section 4(a) involving an underwritten
offering, the Company shall not be required to include any Registrable
Securities in such underwritten offering unless the designated Holders thereof
accept the terms of the underwritten offering as agreed upon between the
Company, such other stockholders, if any, and the Company Underwriter, and then
only in such quantity as the Company Underwriter believes will not jeopardize
the success of the offering by the Company. If the Company Underwriter
determines that the registration of all or part of the Registrable Securities
which the Designated Holders have requested to be included would materially
adversely affect the success of such offering, then the Company shall be
required to include in such Incidental Registration, to the extent of the amount
that the Company Underwriter believes may be sold without causing such adverse
effect, First, all of the securities to be offered for the account of the
Company; Second, the Registrable Securities to be offered for the account of the
Designated Holders pursuant to this Section 4, pro rata based on the number of
Registrable Securities owned by each such Designated Holder; and Third, any
other securities requested to be included in such offering.

     (b) Expenses. The Company shall bear all Registration Expenses in
connection with any Incidental Registration pursuant to this Section 4, whether
or not such Incidental Registration becomes effective.

     5. Restrictions on Public Sale by the Company. The Company agrees not to
effect any public sale or distribution of any of its securities, or any
securities convertible into or exchangeable or exercisable for such securities
(except pursuant to registrations on form S-4 or S-8 or any successor thereto),
during the period beginning on the effective date of any Registration Statement
in which the Designated Holders of Registrable Securities are participating and
ending on the earlier of (i) the date on which all Registrable Securities
registered on such Registration Statement are sold and (ii) 120 days after the
effective date of such Registration Statement (except as part of such
registration).

23


--------------------------------------------------------------------------------

     6. Registration Procedures.

     (a) Obligations of the Company. Whenever registration of Registrable
Securities has been requested pursuant to Section 3 or Section 4 of this
Agreement, the Company shall use its best efforts to effect the registration and
sale of such Registrable Securities in accordance with the intended method of
distribution thereof as quickly as practicable, and in connection with any such
request, the Company shall, as expeditiously as possible:

     (i) prepare and file with the Commission a Registration Statement on any
form for which the Company then qualifies or which counsel for the Company shall
deem appropriate and which form shall be available for the sale of such
Registrable Securities in accordance with the intended method of distribution
thereof, and cause such Registration Statement to become effective; provided,
however, that (x) before filing a Registration Statement or prospectus or any
amendments or supplements thereto, the Company shall provide counsel selected by
the Designated Holders holding a majority of the Registrable Securities being
registered in such registration (“Holders’ Counsel”) and any other Inspector
with an adequate and appropriate opportunity to review and comment on such
Registration Statement and each prospectus included therein (and each amendment
or supplement thereto) to be filed with the Commission, and (y) the Company
shall notify the Holders’ Counsel and each seller of Registrable Securities of
any stop order issued or threatened by the Commission and take all action
required to prevent the entry of such stop order or to remove it if entered;

     (ii) prepare and file with the Commission such amendments and supplements
to such Registration Statement and the prospectus used in connection therewith
as may be necessary to keep such Registration Statement effective for the lesser
of (x) 120 days and (y) such shorter period which will terminate when all
Registrable Securities covered by such Registration Statement have been sold;
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such Registration Statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such Registration Statement;

     (iii) furnish to each seller of Registrable Securities, prior to filing a
Registration Statement, at least one copy of such Registration Statement as is
proposed to be filed, and thereafter such number of copies of such Registration
Statement, each amendment and supplement thereto (in each case including all
exhibits thereto), and the prospectus included in such Registration Statement
(including each preliminary prospectus) and any prospectus filed under Rule 424
under the Securities Act as each such seller may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by such seller;

     (iv) register or qualify such Registrable Securities under such other
securities or “blue sky” laws of such jurisdictions as any seller of Registrable
Securities may request, and to continue such qualification in effect in such
jurisdiction for as long as permissible pursuant to the laws of such
jurisdiction, or for as long as any such seller requests or until all of such
Registrable Securities are sold, whichever is shortest, and do any and all other
acts and things which may be reasonably necessary or advisable to enable any
such seller to consummate the disposition in such jurisdictions of the
Registrable Securities owned by such seller; provided, however, that the Company
shall not be required to (x) qualify generally to do business in any
jurisdiction where it would not otherwise be required to qualify but for this
Section 6(a)(iv), (y) subject itself to taxation in any such jurisdiction or (z)
consent to general service of process in any such jurisdiction;

24


--------------------------------------------------------------------------------

     (v) notify each seller of Registrable Securities at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, upon discovery that, or upon the happening of any event as a result of
which, the prospectus included in such Registration Statement contains an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and the Company shall
promptly prepare a supplement or amendment to such prospectus and furnish to
each seller of Registrable Securities a reasonable number of copies of such
supplement to or an amendment of such prospectus as may be necessary so that,
after delivery to the purchasers of such Registrable Securities, such prospectus
shall not contain an untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

     (vi) enter into and perform customary agreements (including an underwriting
agreement in customary form with the approved Underwriter or Company
Underwriter, if any, selected as provided in Section 3 or Section 4, as the case
may be) and take such other actions as are prudent and reasonably required in
order to expedite or facilitate the disposition of such Registrable Securities,
including causing its officers to participate in “road shows” and other
information meetings organized by the Approved Underwriter or Company
Underwriter;

     (vii) make available at reasonable times for inspection by any seller of
Registrable Securities, any managing underwriter participating in any
disposition of such Registrable Securities pursuant to a Registration Statement,
Holders’ Counsel and any attorney, accountant or other agent retained by any
such seller or any managing underwriter (each, an “Inspector” and collectively,
the “Inspectors”), all financial and other records, pertinent corporate
documents and properties of the Company and its subsidiaries (collectively, the
“Records”) as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s and its subsidiaries’ officers,
directors and employees, and the independent public accountants of the Company,
to supply all information reasonably requested by any such Inspector in
connection with such Registration Statement. Records that the Company
determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors (and the
Inspectors shall confirm their agreement in writing in advance to the Company if
the Company shall so request) unless (x) the disclosure of such Records is
necessary, in the Company’s judgment, to avoid or correct a misstatement or
omission in the Registration Statement, (y) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction after exhaustion of all appeals therefrom or (z) the information in
such Records was known to the Inspectors on a non-confidential basis prior to
its disclosure by the Company or has been made generally available to the
public. Each seller of Registrable Securities agrees that it shall, upon
learning that disclosure of such records is sought in a court of competent
jurisdiction, give notice to the Company and allow the Company, at the Company’s
expense, to undertake appropriate action to prevent disclosure of the Records
deemed confidential;

25


--------------------------------------------------------------------------------

     (viii) if such sale is pursuant to an underwritten offering, obtain “cold
comfort” letters dated the effective date of the Registration Statement and the
date of the closing under the underwriting agreement from the Company’s
independent public accountants in customary form and covering such matters of
the type customarily covered by “cold comfort” letters as Holders’ Counsel or
the managing underwriter reasonably requests;

     (ix) furnish, at the request of any seller of Registrable Securities on the
date such securities are delivered to the underwriters for sale pursuant to such
registration or, if such securities are not being sold through underwriters, on
the date the Registration Statement with respect to such securities becomes
effective, an opinion, dated such date, of counsel representing the Company for
the purposes of such registration, addressed to the underwriters, if any, and to
the seller making such request, covering such legal matters with respect to the
registration in respect of which such opinion is being given as the
underwriters, if any, and such seller may reasonably request and are customarily
included in such opinions;

     (x) comply with all applicable rules and regulations of the Commission, and
make available to its security holders, as soon as reasonably practicable but no
later than fifteen (15) months after the effective date of the Registration
Statement, an earnings statement covering a period of twelve (12) months
beginning after the effective date of the Registration Statement, in a manner
which satisfies the provisions of Section 11(a) of the Securities Act and Rule
158 thereunder;

     (xi) cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed,
provided that the applicable listing requirements are satisfied;

     (xii) keep Holders’ Counsel advised in writing as to the initiation and
progress of any registration under Section 3 or Section 4 hereunder;

     (xiii) cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the NASD; and

     (xiv) take all other steps reasonably necessary to effect the registration
of the Registrable Securities contemplated hereby.

     (b) Seller Information. The Company may require each seller of Registrable
Securities as to which any registration is being effected to furnish, and such
seller shall furnish, to the Company such information regarding the distribution
of such securities as the Company may from time to time reasonably request in
writing.

     (c) Notice to Discontinue. Each Designated Holder agrees that, upon receipt
of any notice from the Company of the happening of any event of the kind
described in Section 6(a)(v), such Designated Holder shall forthwith discontinue
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Designated Holder’s receipt of
the copies of the supplemented or amended prospectus contemplated by Section
6(a)(v) and, if so directed by the Company, such Designated Holder shall deliver
to the Company (at the Company’s expense) all copies, other than permanent file
copies then in such Designated Holder’s possession, of the prospectus covering
such Registrable Securities which is current at the time of receipt of such
notice. If the Company shall give any such notice, the Company shall extend the
period during which such Registration Statement shall be maintained effective
pursuant to this Agreement (including, without limitation, the period referred
to in Section 6(a)(ii)) by the number of days during the period from and
including the date of the giving of such notice pursuant to Section 6(a)(v) to
and including the date when sellers of such Registrable Securities under such
Registration Statement shall have received the copies of the supplemented or
amended prospectus contemplated by and meeting the requirements of Section
6(a)(v).

26


--------------------------------------------------------------------------------

     (d) Registration Expenses. The Company shall pay all expenses arising from
or incident to its performance of, or compliance with, this Agreement,
including, without limitation, (i) Commission, stock exchange and NASD
registration and filing fees, (ii) all fees and expenses incurred in complying
with securities or “blue sky” laws (including reasonable fees, charges and
disbursements of counsel to any underwriter incurred in connection with “blue
sky” qualifications of the Registrable Securities as may be set forth in any
underwriting agreement), (iii) all printing, messenger and delivery expenses,
(iv) the fees, charges and expenses of counsel to the Company and of its
independent public accountants and any other accounting fees, charges and
expenses incurred by the Company (including, without limitation, any expenses
arising from any “cold comfort” letters or any special audits incident to or
required by any registration or qualification) and any legal fees, charges and
expenses incurred, in the case of a Demand Registration, the Initiating Holders
and (v) any liability insurance or other premiums for insurance obtained in
connection with any Demand Registration or piggy-back registration thereon or
Incidental Registration pursuant to the terms of this Agreement, regardless of
whether such Registration Statement is declared effective. All of the expenses
described in the preceding sentence of this Section 6(d) are referred to herein
as “Registration Expenses.” The Designated Holders of Registrable Securities
sold pursuant to a Registration Statement shall bear the expense of any broker’s
commission or underwriter’s discount or commission relating to registration and
sale of such Designated Holders’ Registrable Securities and, subject to clause
(iv) above, shall bear the fees and expenses of their own counsel.

     7. Indemnification; Contribution.

     (a) Indemnification by the Company. The Company agrees to indemnify and
hold harmless each Designated Holder, its partners, directors, officers,
affiliates and each Person who controls (within the meaning of Section 15 of the
Securities Act) such Designated Holder from and against any and all losses,
claims, damages, liabilities and expenses (including reasonable costs of
investigation) (each, a “Liability” and collectively, “Liabilities”), arising
out of or based upon any untrue, or allegedly untrue, statement of a material
fact contained in any Registration Statement, prospectus or preliminary
prospectus or notification or offering circular (as amended or supplemented if
the Company shall have furnished any amendments or supplements thereto) or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading under the circumstances such statements were made, except
insofar as such Liability arises out of or is based upon any untrue statement or
alleged untrue statement or omission or alleged omission contained in such
Registration Statement, preliminary prospectus or final prospectus in reliance
and in conformity with information concerning such Designated Holder furnished
in writing to the Company by such Designated Holder expressly for use therein,
including, without limitation, the information furnished to the Company pursuant
to Section 7(b). The Company shall also provide customary indemnities to any
underwriters of the Registrable Securities, their officers, directors and
employees and each Person who controls such underwriters (within the meaning of
Section 15 of the Securities Act) to the same extent as provided above with
respect to the indemnification of the Designated Holders of Registrable
Securities.

27


--------------------------------------------------------------------------------

     (b) Indemnification by Designated Holders. In connection with any
Registration Statement in which a Designated Holder is participating pursuant to
Section 3 or Section 4 hereof, each such Designated Holder shall promptly
furnish to the Company in writing such information with respect to such
Designated Holder as the Company may reasonably request or as may be required by
law for use in connection with any such Registration Statement or prospectus and
all information required to be disclosed in order to make the information
previously furnished to the Company by such Designated Holder not materially
misleading or necessary to cause such Registration Statement not to omit a
material fact with respect to such Designated Holder necessary in order to make
the statements therein not misleading. Each Designated Holder agrees to
indemnify and hold harmless the Company, any underwriter retained by the Company
and each Person who controls the Company or such underwriter retained by the
Company and each Person who controls the Company or such underwriter (within the
meaning of Section 15 of the Securities Act) to the same extent as the foregoing
indemnity from the Company to the Designated Holders, but only if such statement
or alleged statement or omission or alleged omission was made in reliance upon
and in conformity with information with respect to such Designated Holder
furnished in writing to the Company by such Designated Holder expressly for use
in such Registration Statement or prospectus, including, without limitation, the
information furnished to the Company pursuant to this Section 7(b); provided,
however, that the total amount to be indemnified by such Designated Holder
pursuant to this Section 7(b) shall be limited to the net proceeds (after
deducting the underwriters’ discounts and commissions) received by such
Designated Holder in the offering to which the Registration Statement or
prospectus relates.

     (c) Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Part of any written notice of the commencement of any
action, suit, proceeding or investigation or threat thereof made in writing for
which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that the failure so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any Liability
that it may have to the Indemnified Party hereunder (except to the extent that
the Indemnifying Party is materially prejudiced or otherwise forfeits
substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party or
(iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the fees and
expenses of more than one separate firm of attorneys (in addition to any local
counsel) for all Indemnified Parties. No Indemnifying Party shall be liable for
any settlement entered into without its written consent, which consent shall not
be unreasonably withheld. No Indemnifying Party shall, without the consent of
such Indemnified Party, effect any settlement of any pending or threatened
proceeding in respect of which such Indemnified Party is a party and indemnity
has been sought hereunder by such Indemnified Party, unless such settlement
includes an unconditional release of such Indemnified Party from all liability
for claims that are the subject matter of such proceeding.

28


--------------------------------------------------------------------------------

     (d) Contribution. If the indemnification provided for in this Section 7
from the Indemnifying Party is unavailable to an Indemnified Party hereunder in
respect of any Liabilities referred to herein, then the Indemnifying Party, in
lieu of indemnifying such Indemnified Party, shall contribute to the amount paid
or payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Section 7(a), 7(b) and 7(c), any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or proceeding; provided that the total amount to be
contributed by such Designated Holder shall be limited to the net proceeds
(after deducting the underwriters’ discounts and commissions) received by such
Designated Holder in the offering.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
No Person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any Person
who was not guilty of such fraudulent misrepresentation.

29


--------------------------------------------------------------------------------

     8. Rule 144. The Company covenants that from and after the date hereof it
shall (a) file any reports required to be filed by it under the Exchange Act and
(b) take such further action as each Designated Holder may reasonably request
(including providing any information necessary to comply with Rule 144 under the
Securities Act), all to the extent required from time to time to enable such
Designated Holder to sell Registration Securities without registration under the
Securities Act within the limitation of the exemptions provided by (i) Rule 144
under the Securities Act, as such rule may be amended from time to time, or
Regulation S under the Securities Act or (ii) any similar rules or regulations
hereafter adopted by the Commission. The Company shall, upon the request of any
Designated Holder, deliver to such Designated Holder a written statement as to
whether it has complied with such requirements.

     9. Miscellaneous.

     (a) Recapitalizations, Exchanges, Etc. The provisions of this Agreement
shall apply to the full extent set forth herein with respect to (i) the shares
of Common Stock, (ii) any and all shares of voting common stock of the Company
into which the shares of Common Stock are converted, exchanged or substituted in
any recapitalization or other capital reorganization by the Company and (iii)
any and all equity securities of the Company or any successor or assign of the
Company (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in conversion of, in exchange for or in
substitution of, the shares of Common Stock and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof. The Company shall cause any
successor or assign (whether by merger, consolidation, sale of assets or
otherwise) to enter into a new registration rights agreement with the Designated
Holders on terms substantially the same as this Agreement as a condition of any
such transaction.

     (b) No Inconsistent Agreements. The Company has not entered into and shall
not enter into, any agreement with respect to its securities that is
inconsistent with the rights granted to the Designated Holders in this Agreement
or grant any additional registration rights to any Person or with respect to any
securities which are not Registrable Securities which are prior in right to or
inconsistent with the rights granted in this Agreement, other than agreements
which were previously entered into or which are entered into simultaneously with
this Agreement and in each case which are set forth on Exhibit A hereto.

     (c) Remedies. The Designated Holders, in addition to being entitled to
exercise all rights granted by law, including recovery of damages, shall be
entitled to specific performance of their rights under this Agreement. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive in any action for specific performance the defense
that a remedy at law would be adequate.

     (d) Amendments and Waivers. Except as otherwise provided herein, the
provisions of this Agreement may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
unless consented to in writing by (i) the Company and (ii) holders of
Registrable Securities representing (after giving effect to any adjustments) at
least a majority of the aggregate number of Registrable Securities owned by all
of the Designated Holders (but shall always include DL Holdings and Weichert as
long as they hold any Registrable Securities). Any such written consent shall be
binding upon the Company and all of the Designated Holders.

30


--------------------------------------------------------------------------------

     (e) Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

(i) if to the Company:

Eos International, Inc. 888 Seventh Avenue New York, New York 10106 Telecopy:  
212-554-9873 Attention:  Peter A. Lund Chairman

with a copy to:

Pitney, Hardin, Kipp & Szuch LLP Park Avenue at Morris County P.O. Box 1945
Morristown, New Jersey 07962 Telecopy:  973-966-1550 Attention:  Frank E.
Lawatsch, Esq.


(ii) if to DL Holdings, at its address as it
appears on the record books of the Company.

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison 1285 Avenue of the Americas New York,
New York 10019-6064 Telecopy:  (212) 757-3990 Attention:  Carl Reisner, Esq.


(iii) if to Weichert, at its address as it appears
on the record books of the Company.


(iv) if to any other Designated Holder, at its address as it appears on the
record books of
the Company.


31


--------------------------------------------------------------------------------

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 9(e) designate another address or Person for
receipt of notices hereunder.

     (f) Successors and Assigns; Third Party Beneficiaries. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto as hereinafter provided. The Demand Registration rights
contained in Section 3 hereof and the incidental or “piggy-back” registration
rights of the Designated Holders contained in Sections 3(b) and 4 hereof shall
be, with respect to any Warrant and Registrable Security, automatically
transferred to any Person who is the transferee of such Warrant and Registrable
Security. All of the obligations of the Company hereunder shall survive any such
transfer. Except as provided in Section 7, no Person other than the parties
hereto and their successors and permitted assigns is intended to be a
beneficiary of this Agreement.

     (g) Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

     (h) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

     (i) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAW THEREOF.

     (j) Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     (k) Rules of Construction. Unless the context otherwise requires,
references to sections or subsections refer to sections or subsections of this
Agreement.

     (l) Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

32


--------------------------------------------------------------------------------

     (m) Further Assurances. Each of the parties shall execute such documents
and perform such further acts as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

     (n) Confidentiality. The Company covenants and agrees with each Designated
Holder that, except as may be required to be disclosed on the advice of counsel
by applicable laws, rules or regulations, it will not (and will cause its
officers, directors, shareholders, employees, agents and representatives to not)
disclose to any Person in any circumstances (whether or not related to a
financing by the Company) the terms, conditions or provisions of the Warrants
and this Agreement or the identity of the Designated Holders, without the prior
written consent of the Designated Holders.

[Remainder of page intentionally left blank]

33


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Registration Rights Agreement on the date first written above.


EOS INTERNATIONAL, INC.


By:
——————————————
Name:  Peter A. Lund
Title:  Chairman


DL HOLDINGS I, LLC


By:
——————————————
Name:  Dan Stern
Title:  Managing Member


WEICHERT ENTERPRISE LLC


By:
——————————————
Name:  Gerald Crotty
Title:  President


34


--------------------------------------------------------------------------------

1,384,615 Warrant Shares

THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR FOREIGN JURISDICTION.
NEITHER THIS WARRANT, SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

_________________

EOS INTERNATIONAL, INC.

_________________

AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT

__________________________________

     This certifies that, for good and valuable consideration, EOS
INTERNATIONAL, INC., a Delaware corporation (the “Company”), grants to WEICHERT
ENTERPRISE LLC, a Delaware limited liability company (the “Warrantholder”), the
right to subscribe for and purchase from the Company, during the Exercise Period
(as hereinafter defined), 1,384,615 validly issued, fully paid and nonassessable
shares, par value $0.01, of Common Stock of the Company (the “Warrant Shares”),
at the exercise price per share of $0.25 per share (the “Exercise Price”), all
subject to the terms, conditions and adjustments herein set forth. Capitalized
terms used herein shall have the meanings ascribed to such terms in Section 9
below.

     1. Warrant. This Amended and Restated Common Stock Purchase Warrant (this
“Warrant”) is issued by the Company contemporaneously with the Company’s
issuance of a warrant for 1,615,385 Warrant Shares (the “Other Warrant”) to DL
Holdings I, L.L.C. (the “Other Warrantholder”) and is subject to the terms of
the Amended and Restated Registration Rights Agreement, dated December __, 2002
(the “Registration Rights Agreement”), among the Company, the Warrantholder and
the Other Warrantholder.

     2. Exercise of Warrant; Payment of Taxes.

           2.1 Exercise of Warrant. Subject to the terms and conditions set
forth herein, this Warrant may be exercised at any time, in whole or in part, by
the Warrantholder during the Exercise Period by:

                (a) the surrender of this Warrant to the Company, with a duly
executed Exercise Form, and

35


--------------------------------------------------------------------------------

                (b) subject to Section 2.2 below, the delivery of payment of the
Company, for the account of the Company, by (i) cash, wire transfer, certified
or official bank check or any other means approved by the Company, of the
aggregate Exercise Price in lawful money of the United States of America or
(ii) the surrender of Series D Preferred Stock of the Company (the “Series D
Preferred Stock”) valued at the Redemption Price as determined by the
Certificate of Designations of the Series D Preferred Stock of the Company (the
“Certificate of Designations”) on the date surrendered to the Company or (iii) a
combination of (i) and (ii); provided, however, that the Company reserves the
right to refuse to accept Series D Preferred Stock as consideration for the
exercise of the Warrant if it would violate law or violate the provisions of any
agreement to which the Company is a party.

The Company agrees that the Warrant Shares shall be deemed to be issued to the
Warrantholder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid.

           2.2 Conversion Right.

                (a) In lieu of the payment of the aggregate Exercise Price, the
Warrantholder shall have the right (but not the obligation), to require the
Company to convert this Warrant, in whole or in part, into shares of Common
Stock (the “Conversion Right”) as provided for in this Section 2.2. Upon
exercise of the Conversion Right, the Company shall deliver to the Warrantholder
(without payment by the Warrantholder of any of the Exercise Price) in
accordance with Section 2.1(b) that number of shares of Common Stock equal to
the quotient obtained by dividing (i) the value of the Warrant or portion
thereof at the time the Conversion Right is exercised (determined by subtracting
the aggregate Exercise Price at the time of the exercise of the Conversion Right
from the aggregate Current Market Price for the shares of Common Stock issuable
upon exercise of the Warrant at the time of the exercise of the Conversion
Right) by (ii) the Current Market Price of one share of Common Stock at the time
of the exercise of the Conversion Right.

                (b) The Conversion Right may be exercised by the Warrantholder
on any Business Day prior to the end of the Exercise Period by surrender of this
Warrant to the Company, with a duly executed Exercise Form with the conversion
section completed, exercising the Conversion Right and specifying the total
number of shares of Common Stock that the Warrantholder will be issued pursuant
to such conversion.

           2.3 Warrant Shares Certificate. A stock certificate or certificates
for the Warrant Shares specified in the Exercise Form shall be delivered to the
Warrantholder within five (5) Business Days after receipt of the Exercise Form
by the Company and, if the Conversion Right is not exercised, the payment by the
Warrantholder of the aggregate Exercise Price. If this Warrant shall have been
exercised only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, deliver to the Warrantholder a new Warrant
evidencing the right to purchase the remaining Warrant Shares, which new Warrant
shall in all other respects be identical with this Warrant.

           2.4 Payment of Taxes. The Company will pay all documentary stamp or
other issuance taxes, if any, attributable to the issuance of Warrant Shares
upon the exercise of this Warrant; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer involved in the issue or delivery of any Warrants or Warrant
certificates or Warrant Shares in a name other than that of the them
Warrantholder as reflected upon the books of the Company.

36


--------------------------------------------------------------------------------

     3. Restrictions on Transfer; Restrictive Legends.

           3.1 This Warrant and the Warrant Shares may not be offered, sold,
transferred, pledged or otherwise disposed of, in whole or in part, to any
Person other than in accordance with applicable federal and state securities
laws.

           3.2 Except as otherwise permitted by this Section 3, each Warrant
(and Warrant issued in substitution for any Warrant pursuant to Section 6) shall
be stamped or otherwise imprinted with a legend in substantially the form as set
forth on the cover of this Warrant. Notwithstanding the foregoing, the
Warrantholder may require the Company to issue a Warrant or a certificate for
Warrant Shares, in each case without a legend, if either (i) such Warrant or
such Warrant Shares, as the case may be, have been registered for resale under
the Securities Act, (ii) the Warrantholder has delivered to Company an opinion
of legal counsel (from a firm reasonably satisfactory to the Company) which
opinion shall be addressed to the Company and be reasonably satisfactory in form
and substance to the Company’s counsel, to the effect that such registration is
not required with respect to such Warrant or such Warrant Shares, as the case
may be or (iii) such Warrant or Warrant Shares may be sold pursuant to Rule 144
(or any successor provision then in effect) under the Securities Act.

     4. Reservation and Registration of Shares. The Company covenants and agrees
as follows:

           (a) All Warrant Shares that are issued upon the exercise of this
Warrant shall, upon issuance, be validly issued, not subject to any preemptive
rights, and be free from all taxes, liens, security interest, charges, and other
encumbrances with respect to the issuance thereof, other than taxes in respect
of any transfer occurring contemporaneously with such issue.

           (b) The Company shall at all times have authorized and reserved, and
shall keep available and free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant.

           (c) The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, spin-off,
consolidation, merger, dissolution, issue or sale of securities or any other
action or inaction, seek to avoid the observance or performance of any of the
terms of this Warrant, and shall at all times in good faith assist in performing
and giving effect to the terms hereof and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against dilution or other impairment.

     5. Anti-dilution Adjustment. The Exercise Price and the number of Warrant
Shares to be received upon exercise of this Warrant shall be subject to
adjustment as follows:

37


--------------------------------------------------------------------------------

           5.1 Dividend, Subdivision, Combination or Reclassification of Common
Stock. In the event that the Company shall at any time or from time to time,
after the issuance of this Warrant but prior to the exercise hereof, (w) make a
dividend or distribution on the outstanding shares of Common Stock payable in
Capital Stock, (x) subdivide the outstanding shares of Common Stock into a
larger number of shares, (y) combine the outstanding shares of Common Stock into
a smaller number of shares or (z) issue any shares of its Capital Stock in a
reclassification of the Common Stock (other than any such event for which an
adjustment is made pursuant to another clause of this Section 5), then, and in
each such case, (A) the aggregate number of Warrant Shares for which this
Warrant is exercisable (the “Warrant Share Number”) immediately prior to such
event shall be adjusted (and any other appropriate actions shall be taken by the
Company) so that the Warrantholder shall be entitled to receive upon exercise of
this Warrant the number of shares of Common Stock or other securities of the
Company that it would have owned or would have been entitled to receive upon or
by reason of any of the events described above, had this Warrant been exercised
immediately prior to the occurrence of such event and (B) the Exercise Price
payable upon the exercise of this Warrant shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, the numerator
of which shall be the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to such adjustment, and the denominator of which
shall be the number of Warrant Shares issuable immediately thereafter. An
adjustment made pursuant to this Section 5.1 shall become effective
retroactively (x) in the case of any such dividend or distribution, to a date
immediately following the close of business on the record date for the
determination of holders of shares of Common Stock entitled to receive such
dividend or distribution or (y) in the case of any such subdivision, combination
or reclassification, to the close of business on the day upon which such
corporate action becomes effective.

           5.2 Issuance of Common Stock or Common Stock Equivalents Below
Exercise Price or the Fair Market Value.

                (a) Except in the circumstances contemplated by Section 5.1, if
the Company shall at any time from time to time, after the issuance of this
Warrant but prior to the exercise hereof, issue or sell (such issuance or sale,
a “New Issuance”) any shares of Common Stock or Common Stock Equivalent (which,
for purposes hereof, shall include any security issued as part of a “PIPES”
financing) at a price per share of Common Stock (the “New Issue Price”) that is
less than the Exercise Price or the Fair Market Value then in effect as the
record date or Issue Date (as defined below), as the case may be (the “Relevant
Date”) (treating the price per share of Common Stock, in the case of the
issuance of any Common Stock Equivalent, as equal to (x) the sum of the price
for such Common Stock Equivalent plus any additional consideration payable
(without regard to any anti-dilution adjustments) upon the conversion, exchange
or exercise of such Common Stock Equivalent divided by (y) the number of shares
of Common Stock initially underlying such Common Stock Equivalent), other than
(i) issuances or sales for which an adjustment is made pursuant to another
subsection of this Section 5 and (ii) issuances in connection with an Excluded
Transaction, then, and in each such case, (A) the Exercise Price then in effect
shall be adjusted to equal to the new Issue Price and (B) the Warrant Share
Number shall be increased to equal the product of (i) the aggregate number of
Warrant Shares for which this Warrant is exercisable immediately prior to the
New Issuance multiplied by (ii) a fraction, the numerator of which shall be the
Exercise Price in effect on the day immediately prior to the Relevant Date and
the denominator of which shall be the Exercise Price in effect immediately after
such adjustment.

38


--------------------------------------------------------------------------------

Such adjustment shall be made whenever such shares of Common Stock or Common
Stock Equivalent are issued, and shall become effective retroactively (x) in the
case of an issuance to the stockholders of the Company, as such, to a date
immediately following the close of business on the records date for the
determination of shareholders entitled to receive such shares of Common Stock or
Common Stock Equivalents and (y) in all other cases, on the date (the “Issue
Date”) of such issuance; provided, however, that the determination as to whether
an adjustment is required to be made pursuant to this Section 5.2 shall be made
only upon the issuance of such shares of Common Stock or Common Stock
Equivalents, and not upon the issuance of any security into which the Common
Stock Equivalents convert, exchange or may be exercised.

                (b) In case at any time any shares of Common Stock or Common
Stock Equivalents or any rights or options to purchase any shares of Common
consideration received therefor shall be deemed to be the amount received by the
Company therefor, without deduction therefrom of any expense incurred or any
underwriting commissions or concessions or discounts paid or allowed by the
Company in connection therewith, as determined mutually by the Board of
Directors and the Majority Warrantholders or, if the Board of Directors and the
Majority Warrantholders shall fail to agree, at the Company’s expense by an
appraiser chosen by the Board of Directors and reasonably acceptable to the
Majority Warrantholders.

                (c) If any Common Stock Equivalents (or any portions thereof)
which shall have given rise to an adjustment pursuant to this Section 5.2 shall
have expired or terminated without the exercise thereof and/or if by reason of
the terms of such Common Stock Equivalents there shall have been an increase or
increases, with the passage of time or otherwise, in the price payable upon the
exercise or conversion thereof, then the Exercise Price hereunder shall be
readjusted (but to no greater extent than originally adjusted) in order to (i)
eliminate from the computation any additional shares of Common Stock
corresponding to such Common Stock Equivalents as shall have expired or
terminated, (ii) treat the additional shares of Common Stock, if any, actually
issued or issuable pursuant to the previous exercise of such Common Stock
Equivalents as having been issued for the consideration actually received and
receivable therefor and (iii) treat any of such Common Stock Equivalents which
remain outstanding as being subject to exercise or conversion on the basis of
such exercise or conversion price as shall be in effect at the time.

           5.3 Certain Distributions. In case the Company shall at any time or
from time to time, after the issuance of this Warrant but prior to the exercise
hereof, distribute to all holders of shares of Common Stock (including any such
distribution made as a rights offering or in connection with a merger or
consolidation in which the Company is the resulting or surviving Person and
shares of Common Stock are not changed or exchanged) cash, evidences of
indebtedness of the Company or another issuer, securities of the Company or
another issuer or other assets (excluding dividends or distributions payable in
shares of Common Stock for which adjustment is made under Section 5.1) or rights
or warrants to subscribe for or purchase any of the foregoing, then, and in each
such case, (A) the Exercise Price then in effect shall be adjusted (and any
other appropriate actions shall be taken by the Company) by being multiplied by
the Exercise Price in effect prior to the date of distribution by a fraction (i)
the numerator of which shall be such Current Market Price of Common Stock
immediately prior to the date of distribution less the then fair market value
(as determined by the Board of Directors in the exercise of their fiduciary
duties) of the portion of the cash, evidences of indebtedness, securities or
other assets so distributed or of such rights or warrants applicable to one
share of Common Stock and (ii) the denominator of which shall be the Current
Market Price of the Common Stock immediately prior to the date of distribution
(but such fraction shall not be greater than one) and (B) the number of Warrant
Shares issuable hereunder shall be increased by being multiplied by a fraction
(i) the numerator of which shall be the distribution of such cash, evidences of
indebtedness, securities, other assets or rights or warrants and (ii) the
denominator of which shall be the Current Market Price of one share of Common
Stock immediately prior to such record date less the fair market value (as
determined by the Board of Directors in the exercise of their fiduciary duties)
of the portion of such cash, evidences of indebtedness, securities, other assets
or rights or warrants so distributed. Such adjustment shall be made whenever any
such distribution is made and shall become effective retroactively to a date
immediately following the close of business on the record date for the
determination of stockholders entitled to receive such distribution.

39


--------------------------------------------------------------------------------

           5.4 Other Changes. In case the Company at any time or from time to
time, after the issuance of this Warrant but prior to the exercise hereof, shall
take any action affecting its Common Stock similar to or having an effect
similar to any of the actions described in any of Sections 5.1, 5.2, 5.3 or 5.8
(but not including any action described in any such Section) and the Board of
Directors in good faith determines that it would be equitable in the
circumstances to adjust the Exercise Period and number of Warrant Shares
issuable hereunder as a result of such action, then, and in each such case, the
Exercise Price and number of Warrant Shares issuable hereunder shall be adjusted
in such manner and at such times as the Board of Directors in good faith
determines would be equitable in the circumstances (such determination to be
evidenced in a resolution, a certified copy of which shall be mailed to the
Warrantholder).

           5.5 No Adjustment; Par Value Minimum. Notwithstanding anything herein
to the contrary, no adjustment under this Section 5 need be made to the Exercise
Price or number of Warrant Shares issuable hereunder if the Company receives
written notice from the Warrantholder that no such adjustment is required.
Notwithstanding any other provision of this Warrant, the Exercise Price shall
not be adjusted below the par value of a share of Common Stock.

           5.6 Abandonment. If the Company shall take a record of the holders of
shares of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, and shall thereafter and before the distribution
to stockholders thereof legally abandon its plan to pay or deliver such dividend
or distribution, then no adjustment in the Exercise Price or number of Warrant
Shares issuable hereunder shall be required by reason of the taking of such
record.

           5.7 Certificate as to Adjustments. Upon any adjustment in the
Exercise Price or number of Warrant Shares issuable hereunder, the Company shall
within a reasonable period (not to exceed ten (10) days) following any of the
foregoing transactions deliver to the Warrantholder a certificate, signed by (i)
the Chief Executive Officer of the Company and (ii) the Chief Financial Officer
of the Company, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the adjusted Exercise Price and number of Warrant Shares issuable hereunder then
in effect following such adjustment.

40


--------------------------------------------------------------------------------

           5.8 Spin-off, Reorganization, Reclassification, Merger or Sale
Transaction.

                (a) In case of any spin-off by the Company of another Person
(the "Spin-off Entity) at any time after the issuance of this Warrant but prior
to the exercise hereof, the Company shall issue to the Warrantholder a new
warrant, in form and substance satisfactory to the Company and the Majority
Warrantholders, entitling the Warrantholder to purchase, at the exercise price
determined by the Board of Directors and reasonably acceptable to the Majority
Warrantholders, the number of shares of common stock or other proprietary
interest in the Spin-off Entity that the Warrantholder would have owned had the
Warrantholder, immediately prior to such spin-off, exercised this Warrant.

                (b) In case of any capital reorganization, reclassification,
Sale Transaction, merger or consolidation (other than a Sale Transaction or a
merger or consolidation of the Company in which the Company is the surviving
corporation and there has been no change in the terms of the Common Stock) of
the Company or other change of outstanding shares of Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value) (each, a “Transaction”) at any time after the issuance of this
Warrant but prior to the exercise hereof, the Company shall execute and deliver
to the Warrantholder at least twenty (20) Business Days prior to effecting such
Transaction a certificate stating that the Warrantholder shall have the right
thereafter to exercise this Warrant for the kind and amount of shares of stock
or other securities, property or cash receivable upon such Transaction by a
holder of the number of shares of Common Stock pursuant to the Certificate of
Incorporation of the Company into which this Warrant could have been exercised
immediately prior to such Transaction, and provision shall be made therefor in
the agreement, if any, relating to such Transaction. The provisions of this
Section 5.2 and any equivalent thereof in any such certificate similarly shall
apply to successive transactions.

           5.9 Notices. In case at any time or from time to time:

                (a) the Company shall declare a dividend (or any other
distribution) on its shares of Common Stock;

                (b) the Company shall authorize the granting to the holders of
shares of its Common Stock rights or warrants to subscribe for or purchase any
shares of Capital Stock or any other rights or warrants;

                (c) there shall occur a spin-off Transaction; or

                (d) the Company shall take any other action that would require a
vote of the Company's stockholders;

41


--------------------------------------------------------------------------------

then the Company shall mail to the Warrantholder, as promptly as possible but in
any event at least ten (10) days prior to the applicable date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such vote or dividend, distribution or granting of rights or
warrants or, if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distribution or granting
of rights or warrants are to be determined, or (B) the date on which such
spin-off Transaction is expected to become effective and the date as of which it
is expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for shares of stock or other securities or property or cash
deliverable upon such spin-off Transaction. Notwithstanding the foregoing, in
the case of any event to which Section 5.8 is applicable, the Company shall also
deliver the certificate described in such Section 5.8 to the Warrantholder at
least ten (10) Business Days prior to effecting such reorganization or
reclassification as aforesaid.

     6. Loss or Destruction of Warrant. Subject to the terms and conditions
hereof, upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
loss, theft or destruction, of such bond or indemnification as the Company may
reasonably require, and, in the case of such mutilation, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor.

     7. Ownership of Warrant. The Company may deem and treat the Person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or written hereon made by anyone other than the
Company) for all purposes and shall not be affected by any notice to the
contrary, until presentation of this Warrant for registration of transfer.

     8. Amendments. Any provision of this Warrant may be amended and the
observance thereof waived only with the written consent of the Company and the
Warrantholder.

     9. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

     “Board of Directors” means the Board of Directors of the Company.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of York are authorized or required by law or
executive order to close.

     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalent (however designated
and whether voting or non-voting) of such Person’s capital stock and any and all
rights, warrants or options exchangeable for or convertible into such capital
stock (but excluding any debt security whether or not it is exchangeable for or
convertible into such capital stock).

     “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

42


--------------------------------------------------------------------------------

     “Common Stock Equivalent” means any security or obligation other than
Company’s Series E Junior Convertible Preferred Stock which is by its terms
convertible into or exercisable into shares of Common Stock, including, without
limitation, any option, warrant or other subscription or purchase right with
respect to Common Stock.

     “Company” has the meaning set forth in the first paragraph of this Warrant.

     “Conversion Rights” has the meaning set forth in Section 2.2(a) of this
Warrant.

     “Current Market Price” means, as of the date of determination, (a) the
average of the daily Market Price under clause (a), (b) or (c) of the definition
thereof of the Common Stock during the immediately preceding thirty (30) trading
days ending on such date, and (b) if the Common Stock is not then listed or
admitted to trading on any national securities exchange or quoted in the
over-the-counter market, then the Market Price under clause (d) of the
definition thereof on such date.

     “Excluded Transaction” means (a) any issuance or grant (“award”) of shares
of stock, restricted stock or options to purchase shares of Common Stock as
compensation, or as a pre-employment award, to employees, officers, directors or
consultants of the Company or of any Subsidiary of the Company, provided that if
at the time of such award the number of shares of Common Stock awarded and the
number of shares of Common Stock issuable upon exercise of the stock option
awarded, when combined with all other shares of Common Stock issued or issuable
pursuant to awards made pursuant to this clause (a) during the Exercise Period
(i.e., excluding the Lund and Regal management awards and other awards existing
on the date hereof) exceeds 5% of the fully diluted shares of Common Stock
outstanding on the date of such award, then the new award shall not be deemed an
Excluded Transaction, (b) any issuance of Warrant Shares, (c) any issuance of
securities as part of the consideration in a merger or consolidation of the
Company in which the Company is the surviving corporation and there has been no
change in the terms of the Common Stock, (d) the issuance of up to 27,000,000
shares of Common Stock by the Company to acquire IFS of New Jersey, Inc.
(including shares of Common Stock issued upon mandatory conversion of the Series
E Junior Convertible Preferred Stock of the Company), (e) the issuance of up to
16,000,000 shares of Common Stock to investors in a private placement pursuant
to subscription agreements on or before the date hereof, (f) the issuance of up
to 900,000 shares of Common Stock by the Company to Allen & Company Incorporated
in partial satisfaction of its fee in connection with the issuance referred to
in clause (e) above, (g) the issuance of any shares of the Company’s Series E
Junior Convertible Preferred Stock in connection with the Company’s acquisition
of IFS of New Jersey, Inc., and (h) the issuance of any “Equity Securities” (as
defined in Section 7 of the Certificate of Designations) of the Company, the
proceeds of which are used to the extent required or permitted by Section 7 of
the Certificate of Designations.

     “Exercise Form” means an Exercise Form in the form annexed hereto as
Exhibit A.

     “Exercise Period” means the period from December __, 2002 to December __,
2007.

43


--------------------------------------------------------------------------------

     “Exercise Price” has the meaning set forth in the first paragraph of this
Warrant.

     “Fair Market Value” means on any date of determination with respect to any
shares of Common Stock, an amount equal to the product of (i) the fair market
value on such date of the consolidated net worth of the Company, as determined
in good faith by the Board of Directors and (ii) the percentage such shares of
Common Stock represent of all the then outstanding shares of Common Stock.

     “Issue Date” has the meaning set forth in Section 5.2 of this Warrant.

     “Market Price” means, as of the date of determination, (a) if the Common
Stock is listed on a national securities exchange, the closing price per share
of Common Stock on such date published in The Wall Street Journal (National
Edition) or, if no such closing price on such date is published in The Wall
Street Journal (National Edition), the average of the closing bid and asked
prices on such date, as officially reported on the principal national securities
exchange on which the Common Stock is then listed or admitted to trading; or (b)
if the Common Stock is not then listed or admitted to trading on any national
securities exchange but is designated as a national market system security by
the National Association of Securities Dealers, Inc., the last trading price of
the Common Stock on such date; or (c) if there shall have been no trading on
such date or if the Common Stock is not designated as a national market system
security by the National Association of Securities Dealers, Inc., the average of
the reported closing bid and asked prices of the Common Stock on such date as
shown by the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotations System and reported by any member firm of the
New York Stock Exchange selected by the Company; or (d) if none of (a), (b) or
(c) is applicable, a market price per share determined mutually by the Board of
Directors and the Majority Warrantholders or, if the Board of Directors and the
Majority Warrantholder shall fail to agree, at the Company’s expense by an
appraiser chosen by the Board of Directors and reasonably acceptable to the
Majority Warrantholders. Any determination of the Market Price by an appraiser
shall be based on a valuation of the Company as an entirety without regard to
any discount for minority interest or disparate voting rights among classes of
capital stock.

     “Majority Warrantholders” means the holders of a majority of Warrant Shares
issuable upon exercise in full of both the Warrant and the Other Warrant
assuming the exercise of all such warrants.

     “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental body or other entity of any kind.

     “New Issuance” has the meaning set forth in Section 5.2 of this Warrant.

     “New Issue Price” has the meaning set forth in Section 5.2 of this Warrant.

     “Relevant Date” has the meaning set forth in Section 5.2 of this Warrant.

45


--------------------------------------------------------------------------------

     “Sale Transaction” shall mean (a)(i) the merger or consolidation of the
Company into or with one or more Persons, (ii) the merger or consolidation of
one or more Persons into or with the Company or (iii) a tender offer or other
business combination if, in the case of (i), (ii) or (iii), the stockholders of
the Company prior to such merger or consolidation do not retain at least a
majority of the voting power of the surviving Person or (b) the voluntary sale,
conveyance, exchange or transfer to another Person of (i) the voting Capital
Stock of the Company if, after such sale, conveyance, exchange or transfer do
not retain at least a majority of the voting power of the Company or (ii) all or
substantially all of the assets of the Company.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission thereunder.

     “Spin-off Entity” has the meaning set forth in Section 5.8 of this Warrant.

     “Transaction” has the meaning set forth in Section 5.8 of this Warrant.

     “Warrant Shares” has the meaning set forth in the first paragraph of this
Warrant.

     “Warrant Share Number” has the meaning set forth in Section 5.1 of this
Warrant.

     “Warrantholder” has the meaning set forth in first paragraph of this
Warrant.

     10. Miscellaneous.

           10.1 Entire Agreement. This Warrant and the Registration Rights
Agreement constitute the entire agreement between the Company and the
Warrantholder with respect to this Warrant and supersedes all prior agreements
and understanding with respect to the subject matter of this Warrant.

           10.2 Binding Effect; Benefits. This Warrant shall inure to the
benefit of and shall be binding upon the Company and the Warrantholder and their
respective permitted successors and assigns. Nothing in this Warrant, expressed
or implied, is intended to or shall confer on any person other than the Company
and the Warrantholder, or their respective permitted successors or assigns, any
rights, remedies, obligations or liabilities under or by reason of this Warrant.

           10.3 Headings. The heading in this Warrant are for convenience of
reference only and shall not limit or otherwise affect the meaning of this
Warrant.

           10.4 Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier,
service or personal delivery:

45


--------------------------------------------------------------------------------

(a) if to the Company:

Eos International, Inc. 888 Seventh Avenue New York, New York 10106 Telecopy:
212-554-9873 Attention:  James M. Cascino,
                Chief Executive Officer

with a copy to:

Pitney, Hardin, Kipp & Szuch LLP Park Avenue at Morris County P.O. Box 1945
Morristown, New Jersey 07962 Telecopy:  973-966-1550 Attention:  Frank E.
Lawatsch


(b) if to the Warrantholder, at its address as it appears
on the record books of the Company.

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison 1285 Avenue of the Americas New York,
New York 10019-6064 Telecopy:  (212) 757-3990 Attention:  Carl Reisner


     All such notices, demands and other communications shall be deemed to have
been duly given when delivered by hand, if personally delivered; when delivered
by courier, if delivered by commercial courier service, five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 10.4 designated another address or Person for
receipt of notices hereunder.

           10.5 Severability. Any term or provision of this Warrant which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the terms and provisions of this Warrant or
affecting the validity or enforceability of any terms or provisions of this
Warrant in any other jurisdiction.

           10.6 Governing Law. This Warrant shall be governed by and construed
in accordance with the laws of the State of Delaware without regard to the
conflict of law principle thereof.

46


--------------------------------------------------------------------------------

           10.7 No Rights or Liabilities as Stockholders. Nothing contained in
this Warrant shall be determined as conferring upon the Warrantholder any rights
as a stockholder of the Company or as imposing any liabilities on the
Warrantholder to purchase any securities whether such liabilities are asserted
by the Company or by creditors or stockholders of the Company as otherwise.

[Remainder of this page intentionally left blank]

47


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.


EOS INTERNATIONAL INC.


By:
——————————————
Peter A. Lund
Chairman


Dated: December __, 2002


--------------------------------------------------------------------------------


EXHIBIT A


EXERCISE FORM

(To be executed upon exercise of this Warrant)

     The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant, to purchase [insert number] shares of Common Stock
and herewith tenders payment for such shares to the order of the Company in the
amount of $[insert number] [hereby exercises its Conversion Rights] in
accordance with the terms of this Warrant. The undersigned requests that a
certificate for such Warrant Shares be registered in the name of the undersigned
and that such certificates be delivered to the undersigned’s address below.

     The undersigned represents that it is acquiring such shares for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof (subject, however, to any requirement of law that the
disposition thereof shall at all times be within its control).


Signature:———————







——————————————
(Print Name)






——————————————
(Street Address)






——————————————
(City)     (State)(Zip Code)


--------------------------------------------------------------------------------

1,615,385 Warrant Shares

     THIS WARRANT AND ANY SECURITIES ACQUIRED UPON THE EXERCISE OF THIS WARRANT
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR FOREIGN
JURISDICTION. NEITHER THIS WARRANT, SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT AND APPLICABLE STATE AND FOREIGN SECURITIES LAWS OR PURSUANT TO AN
APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH
LAWS.

_________________

EOS INTERNATIONAL, INC.

_________________


AMENDED AND RESTATED COMMON STOCK PURCHASE WARRANT

     This certifies that, for good and valuable consideration, EOS
INTERNATIONAL, INC., a Delaware corporation (the “Company”), grants to DL
HOLDINGS I, LLC a Delaware limited liability company (the “Warrantholder”), the
right to subscribe for and purchase from the Company, during the Exercise Period
(as hereinafter defined), 1,615,385 validly issued, fully paid and nonassessable
shares, par value $0.01, of Common Stock of the Company (the “Warrant Shares”),
at the exercise price per share of $0.25 per share (the “Exercise Price”), all
subject to the terms, conditions and adjustments herein set forth. Capitalized
terms used herein shall have the meanings ascribed to such terms in Section 9
below.

     1. Warrant. This Amended and Restated Common Stock Purchase Warrant (this
“Warrant”) is issued by the Company contemporaneously with the Company’s
issuance of a warrant for 1,384,615 Warrant Shares (the “Other Warrant”) to
Weichert Enterprise LLC. (the “Other Warrantholder”) and is subject to the terms
of the Amended and Restated Registration Rights Agreement, dated December __,
2002 (the “Registration Rights Agreement”), among the Company, the Warrantholder
and the Other Warrantholder.

     2. Exercise of Warrant; Payment of Taxes.

           2.1 Exercise of Warrant. Subject to the terms and conditions set
forth herein, this Warrant may be exercised at any time, in whole or in part, by
the Warrantholder during the Exercise Period by:

                (a) the surrender of this Warrant to the Company, with a duly
executed Exercise Form, and

50


--------------------------------------------------------------------------------

                (b) subject to Section 2.2 below, the delivery of payment of the
Company, for the account of the Company, by (i) cash, wire transfer, certified
or official bank check or any other means approved by the Company, of the
aggregate Exercise Price in lawful money of the United States of America or
(ii) the surrender of Series D Preferred Stock of the Company (the “Series D
Preferred Stock”) valued at the Redemption Price as determined by the
Certificate of Designations of the Series D Preferred Stock of the Company (the
“Certificate of Designations”) on the date surrendered to the Company or (iii) a
combination of (i) and (ii); provided, however, that the Company reserves the
right to refuse to accept Series D Preferred Stock as consideration for the
exercise of the Warrant if it would violate law or violate the provisions of any
agreement to which the Company is a party.

The Company agrees that the Warrant Shares shall be deemed to be issued to the
Warrantholder as the record holder of such Warrant Shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid.

           2.2 Conversion Right.

                (a) In lieu of the payment of the aggregate Exercise Price, the
Warrantholder shall have the right (but not the obligation), to require the
Company to convert this Warrant, in whole or in part, into shares of Common
Stock (the “Conversion Right”) as provided for in this Section 2.2. Upon
exercise of the Conversion Right, the Company shall deliver to the Warrantholder
(without payment by the Warrantholder of any of the Exercise Price) in
accordance with Section 2.1(b) that number of shares of Common Stock equal to
the quotient obtained by dividing (i) the value of the Warrant or portion
thereof at the time the Conversion Right is exercised (determined by subtracting
the aggregate Exercise Price at the time of the exercise of the Conversion Right
from the aggregate Current Market Price for the shares of Common Stock issuable
upon exercise of the Warrant at the time of the exercise of the Conversion
Right) by (ii) the Current Market Price of one share of Common Stock at the time
of the exercise of the Conversion Right.

                (b) The Conversion Right may be exercised by the Warrantholder
on any Business Day prior to the end of the Exercise Period by surrender of this
Warrant to the Company, with a duly executed Exercise Form with the conversion
section completed, exercising the Conversion Right and specifying the total
number of shares of Common Stock that the Warrantholder will be issued pursuant
to such conversion.

           2.3 Warrant Shares Certificate. A stock certificate or certificates
for the Warrant Shares specified in the Exercise Form shall be delivered to the
Warrantholder within five (5) Business Days after receipt of the Exercise Form
by the Company and, if the Conversion Right is not exercised, the payment by the
Warrantholder of the aggregate Exercise Price. If this Warrant shall have been
exercised only in part, the Company shall, at the time of delivery of the stock
certificate or certificates, deliver to the Warrantholder a new Warrant
evidencing the right to purchase the remaining Warrant Shares, which new Warrant
shall in all other respects be identical with this Warrant.

           2.4 Payment of Taxes. The Company will pay all documentary stamp or
other issuance taxes, if any, attributable to the issuance of Warrant Shares
upon the exercise of this Warrant; provided, however, that the Company shall not
be required to pay any tax or taxes which may be payable in respect of any
transfer involved in the issue or delivery of any Warrants or Warrant
certificates or Warrant Shares in a name other than that of the them
Warrantholder as reflected upon the books of the Company.

51


--------------------------------------------------------------------------------

     3. Restrictions on Transfer; Restrictive Legends.

           3.1 This Warrant and the Warrant Shares may not be offered, sold,
transferred, pledged or otherwise disposed of, in whole or in part, to any
Person other than in accordance with applicable federal and state securities
laws.

           3.2 Except as otherwise permitted by this Section 3, each Warrant
(and Warrant issued in substitution for any Warrant pursuant to Section 6) shall
be stamped or otherwise imprinted with a legend in substantially the form as set
forth on the cover of this Warrant. Notwithstanding the foregoing, the
Warrantholder may require the Company to issue a Warrant or a certificate for
Warrant Shares, in each case without a legend, if either (i) such Warrant or
such Warrant Shares, as the case may be, have been registered for resale under
the Securities Act, (ii) the Warrantholder has delivered to Company an opinion
of legal counsel (from a firm reasonably satisfactory to the Company) which
opinion shall be addressed to the Company and be reasonably satisfactory in form
and substance to the Company’s counsel, to the effect that such registration is
not required with respect to such Warrant or such Warrant Shares, as the case
may be or (iii) such Warrant or Warrant Shares may be sold pursuant to Rule 144
(or any successor provision then in effect) under the Securities Act.

     4. Reservation and Registration of Shares. The Company covenants and agrees
as follows:

           (a) All Warrant Shares that are issued upon the exercise of this
Warrant shall, upon issuance, be validly issued, not subject to any preemptive
rights, and be free from all taxes, liens, security interest, charges, and other
encumbrances with respect to the issuance thereof, other than taxes in respect
of any transfer occurring contemporaneously with such issue.

           (b) The Company shall at all times have authorized and reserved, and
shall keep available and free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant.

           (c) The Company shall not, by amendment of its Certificate of
Incorporation or through any reorganization, transfer of assets, spin-off,
consolidation, merger, dissolution, issue or sale of securities or any other
action or inaction, seek to avoid the observance or performance of any of the
terms of this Warrant, and shall at all times in good faith assist in performing
and giving effect to the terms hereof and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against dilution or other impairment.

523


--------------------------------------------------------------------------------

     5. Anti-dilution Adjustment. The Exercise Price and the number of Warrant
Shares to be received upon exercise of this Warrant shall be subject to
adjustment as follows:

           5.1 Dividend, Subdivision, Combination or Reclassification of Common
Stock. In the event that the Company shall at any time or from time to time,
after the issuance of this Warrant but prior to the exercise hereof, (w) make a
dividend or distribution on the outstanding shares of Common Stock payable in
Capital Stock, (x) subdivide the outstanding shares of Common Stock into a
larger number of shares, (y) combine the outstanding shares of Common Stock into
a smaller number of shares or (z) issue any shares of its Capital Stock in a
reclassification of the Common Stock (other than any such event for which an
adjustment is made pursuant to another clause of this Section 5), then, and in
each such case, (A) the aggregate number of Warrant Shares for which this
Warrant is exercisable (the “Warrant Share Number”) immediately prior to such
event shall be adjusted (and any other appropriate actions shall be taken by the
Company) so that the Warrantholder shall be entitled to receive upon exercise of
this Warrant the number of shares of Common Stock or other securities of the
Company that it would have owned or would have been entitled to receive upon or
by reason of any of the events described above, had this Warrant been exercised
immediately prior to the occurrence of such event and (B) the Exercise Price
payable upon the exercise of this Warrant shall be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, the numerator
of which shall be the number of Warrant Shares issuable upon the exercise of
this Warrant immediately prior to such adjustment, and the denominator of which
shall be the number of Warrant Shares issuable immediately thereafter. An
adjustment made pursuant to this Section 5.1 shall become effective
retroactively (x) in the case of any such dividend or distribution, to a date
immediately following the close of business on the record date for the
determination of holders of shares of Common Stock entitled to receive such
dividend or distribution or (y) in the case of any such subdivision, combination
or reclassification, to the close of business on the day upon which such
corporate action becomes effective.

           5.2 Issuance of Common Stock or Common Stock Equivalents Below
Exercise Price or the Fair Market Value.

                (a) Except in the circumstances contemplated by Section 5.1, if
the Company shall at any time from time to time, after the issuance of this
Warrant but prior to the exercise hereof, issue or sell (such issuance or sale,
a “New Issuance”) any shares of Common Stock or Common Stock Equivalent (which,
for purposes hereof, shall include any security issued as part of a “PIPES”
financing) at a price per share of Common Stock (the “New Issue Price”) that is
less than the Exercise Price or the Fair Market Value then in effect as the
record date or Issue Date (as defined below), as the case may be (the “Relevant
Date”) (treating the price per share of Common Stock, in the case of the
issuance of any Common Stock Equivalent, as equal to (x) the sum of the price
for such Common Stock Equivalent plus any additional consideration payable
(without regard to any anti-dilution adjustments) upon the conversion, exchange
or exercise of such Common Stock Equivalent divided by (y) the number of shares
of Common Stock initially underlying such Common Stock Equivalent), other than
(i) issuances or sales for which an adjustment is made pursuant to another
subsection of this Section 5 and (ii) issuances in connection with an Excluded
Transaction, then, and in each such case, (A) the Exercise Price then in effect
shall be adjusted to equal to the new Issue Price and (B) the Warrant Share
Number shall be increased to equal the product of (i) the aggregate number of
Warrant Shares for which this Warrant is exercisable immediately prior to the
New Issuance multiplied by (ii) a fraction, the numerator of which shall be the
Exercise Price in effect on the day immediately prior to the Relevant Date and
the denominator of which shall be the Exercise Price in effect immediately after
such adjustment.

53


--------------------------------------------------------------------------------

Such adjustment shall be made whenever such shares of Common Stock or Common
Stock Equivalent are issued, and shall become effective retroactively (x) in the
case of an issuance to the stockholders of the Company, as such, to a date
immediately following the close of business on the records date for the
determination of shareholders entitled to receive such shares of Common Stock or
Common Stock Equivalents and (y) in all other cases, on the date (the “Issue
Date”) of such issuance; provided, however, that the determination as to whether
an adjustment is required to be made pursuant to this Section 5.2 shall be made
only upon the issuance of such shares of Common Stock or Common Stock
Equivalents, and not upon the issuance of any security into which the Common
Stock Equivalents convert, exchange or may be exercised.

                (b) In case at any time any shares of Common Stock or Common
Stock Equivalents or any rights or options to purchase any shares of Common
consideration received therefor shall be deemed to be the amount received by the
Company therefor, without deduction therefrom of any expense incurred or any
underwriting commissions or concessions or discounts paid or allowed by the
Company in connection therewith, as determined mutually by the Board of
Directors and the Majority Warrantholders or, if the Board of Directors and the
Majority Warrantholders shall fail to agree, at the Company’s expense by an
appraiser chosen by the Board of Directors and reasonably acceptable to the
Majority Warrantholders.

                (c) If any Common Stock Equivalents (or any portions thereof)
which shall have given rise to an adjustment pursuant to this Section 5.2 shall
have expired or terminated without the exercise thereof and/or if by reason of
the terms of such Common Stock Equivalents there shall have been an increase or
increases, with the passage of time or otherwise, in the price payable upon the
exercise or conversion thereof, then the Exercise Price hereunder shall be
readjusted (but to no greater extent than originally adjusted) in order to (i)
eliminate from the computation any additional shares of Common Stock
corresponding to such Common Stock Equivalents as shall have expired or
terminated, (ii) treat the additional shares of Common Stock, if any, actually
issued or issuable pursuant to the previous exercise of such Common Stock
Equivalents as having been issued for the consideration actually received and
receivable therefor and (iii) treat any of such Common Stock Equivalents which
remain outstanding as being subject to exercise or conversion on the basis of
such exercise or conversion price as shall be in effect at the time.

           5.3 Certain Distributions. In case the Company shall at any time or
from time to time, after the issuance of this Warrant but prior to the exercise
hereof, distribute to all holders of shares of Common Stock (including any such
distribution made as a rights offering or in connection with a merger or
consolidation in which the Company is the resulting or surviving Person and
shares of Common Stock are not changed or exchanged) cash, evidences of
indebtedness of the Company or another issuer, securities of the Company or
another issuer or other assets (excluding dividends or distributions payable in
shares of Common Stock for which adjustment is made under Section 5.1) or rights
or warrants to subscribe for or purchase any of the foregoing, then, and in each
such case, (A) the Exercise Price then in effect shall be adjusted (and any
other appropriate actions shall be taken by the Company) by being multiplied by
the Exercise Price in effect prior to the date of distribution by a fraction (i)
the numerator of which shall be such Current Market Price of Common Stock
immediately prior to the date of distribution less the then fair market value
(as determined by the Board of Directors in the exercise of their fiduciary
duties) of the portion of the cash, evidences of indebtedness, securities or
other assets so distributed or of such rights or warrants applicable to one
share of Common Stock and (ii) the denominator of which shall be the Current
Market Price of the Common Stock immediately prior to the date of distribution
(but such fraction shall not be greater than one) and (B) the number of Warrant
Shares issuable hereunder shall be increased by being multiplied by a fraction
(i) the numerator of which shall be the distribution of such cash, evidences of
indebtedness, securities, other assets or rights or warrants and (ii) the
denominator of which shall be the Current Market Price of one share of Common
Stock immediately prior to such record date less the fair market value (as
determined by the Board of Directors in the exercise of their fiduciary duties)
of the portion of such cash, evidences of indebtedness, securities, other assets
or rights or warrants so distributed. Such adjustment shall be made whenever any
such distribution is made and shall become effective retroactively to a date
immediately following the close of business on the record date for the
determination of stockholders entitled to receive such distribution.

54


--------------------------------------------------------------------------------

           5.4 Other Changes. In case the Company at any time or from time to
time, after the issuance of this Warrant but prior to the exercise hereof, shall
take any action affecting its Common Stock similar to or having an effect
similar to any of the actions described in any of Sections 5.1, 5.2, 5.3 or 5.8
(but not including any action described in any such Section) and the Board of
Directors in good faith determines that it would be equitable in the
circumstances to adjust the Exercise Period and number of Warrant Shares
issuable hereunder as a result of such action, then, and in each such case, the
Exercise Price and number of Warrant Shares issuable hereunder shall be adjusted
in such manner and at such times as the Board of Directors in good faith
determines would be equitable in the circumstances (such determination to be
evidenced in a resolution, a certified copy of which shall be mailed to the
Warrantholder).

           5.5 No Adjustment; Par Value Minimum. Notwithstanding anything herein
to the contrary, no adjustment under this Section 5 need be made to the Exercise
Price or number of Warrant Shares issuable hereunder if the Company receives
written notice from the Warrantholder that no such adjustment is required.
Notwithstanding any other provision of this Warrant, the Exercise Price shall
not be adjusted below the par value of a share of Common Stock.

           5.6 Abandonment. If the Company shall take a record of the holders of
shares of its Common Stock for the purpose of entitling them to receive a
dividend or other distribution, and shall thereafter and before the distribution
to stockholders thereof legally abandon its plan to pay or deliver such dividend
or distribution, then no adjustment in the Exercise Price or number of Warrant
Shares issuable hereunder shall be required by reason of the taking of such
record.

           5.7 Certificate as to Adjustments. Upon any adjustment in the
Exercise Price or number of Warrant Shares issuable hereunder, the Company shall
within a reasonable period (not to exceed ten (10) days) following any of the
foregoing transactions deliver to the Warrantholder a certificate, signed by (i)
the Chief Executive Officer of the Company and (ii) the Chief Financial Officer
of the Company, setting forth in reasonable detail the event requiring the
adjustment and the method by which such adjustment was calculated and specifying
the adjusted Exercise Price and number of Warrant Shares issuable hereunder then
in effect following such adjustment.

55


--------------------------------------------------------------------------------

           5.8 Spin-off, Reorganization, Reclassification, Merger or Sale
Transaction.

                (a) In case of any spin-off by the Company of another Person
(the "Spin-off Entity) at any time after the issuance of this Warrant but prior
to the exercise hereof, the Company shall issue to the Warrantholder a new
warrant, in form and substance satisfactory to the Company and the Majority
Warrantholders, entitling the Warrantholder to purchase, at the exercise price
determined by the Board of Directors and reasonably acceptable to the Majority
Warrantholders, the number of shares of common stock or other proprietary
interest in the Spin-off Entity that the Warrantholder would have owned had the
Warrantholder, immediately prior to such spin-off, exercised this Warrant.

                (b) In case of any capital reorganization, reclassification,
Sale Transaction, merger or consolidation (other than a Sale Transaction or a
merger or consolidation of the Company in which the Company is the surviving
corporation and there has been no change in the terms of the Common Stock) of
the Company or other change of outstanding shares of Common Stock (other than a
change in par value, or from par value to no par value, or from no par value to
par value) (each, a “Transaction”) at any time after the issuance of this
Warrant but prior to the exercise hereof, the Company shall execute and deliver
to the Warrantholder at least twenty (20) Business Days prior to effecting such
Transaction a certificate stating that the Warrantholder shall have the right
thereafter to exercise this Warrant for the kind and amount of shares of stock
or other securities, property or cash receivable upon such Transaction by a
holder of the number of shares of Common Stock pursuant to the Certificate of
Incorporation of the Company into which this Warrant could have been exercised
immediately prior to such Transaction, and provision shall be made therefor in
the agreement, if any, relating to such Transaction. The provisions of this
Section 5.2 and any equivalent thereof in any such certificate similarly shall
apply to successive transactions.

           5.9 Notices. In case at any time or from time to time:

                (a) the Company shall declare a dividend (or any other
distribution) on its shares of Common Stock;

                (b) the Company shall authorize the granting to the holders of
shares of its Common Stock rights or warrants to subscribe for or purchase any
shares of Capital Stock or any other rights or warrants;

                (c) there shall occur a spin-off Transaction; or

                (d) the Company shall take any other action that would require a
vote of the Company's stockholders;

56


--------------------------------------------------------------------------------

then the Company shall mail to the Warrantholder, as promptly as possible but in
any event at least ten (10) days prior to the applicable date hereinafter
specified, a notice stating (A) the date on which a record is to be taken for
the purpose of such vote or dividend, distribution or granting of rights or
warrants or, if a record is not to be taken, the date as of which the holders of
Common Stock of record to be entitled to such dividend, distribution or granting
of rights or warrants are to be determined, or (B) the date on which such
spin-off Transaction is expected to become effective and the date as of which it
is expected that holders of Common Stock of record shall be entitled to exchange
their Common Stock for shares of stock or other securities or property or cash
deliverable upon such spin-off Transaction. Notwithstanding the foregoing, in
the case of any event to which Section 5.8 is applicable, the Company shall also
deliver the certificate described in such Section 5.8 to the Warrantholder at
least ten (10) Business Days prior to effecting such reorganization or
reclassification as aforesaid.

     6. Loss or Destruction of Warrant. Subject to the terms and conditions
hereof, upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant and, in the case of
loss, theft or destruction, of such bond or indemnification as the Company may
reasonably require, and, in the case of such mutilation, upon surrender and
cancellation of this Warrant, the Company will execute and deliver a new Warrant
of like tenor.

     7. Ownership of Warrant. The Company may deem and treat the Person in whose
name this Warrant is registered as the holder and owner hereof (notwithstanding
any notations of ownership or written hereon made by anyone other than the
Company) for all purposes and shall not be affected by any notice to the
contrary, until presentation of this Warrant for registration of transfer.

     8. Amendments. Any provision of this Warrant may be amended and the
observance thereof waived only with the written consent of the Company and the
Warrantholder.

     9. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

     “Board of Directors” means the Board of Directors of the Company.

     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks in the State of York are authorized or required by law or
executive order to close.

     “Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in, or other equivalent (however designated
and whether voting or non-voting) of such Person’s capital stock and any and all
rights, warrants or options exchangeable for or convertible into such capital
stock (but excluding any debt security whether or not it is exchangeable for or
convertible into such capital stock).

     “Common Stock” means the Common Stock, par value $0.01 per share, of the
Company.

57


--------------------------------------------------------------------------------

     “Common Stock Equivalent” means any security or obligation other than
Company’s Series E Junior Convertible Preferred Stock which is by its terms
convertible into or exercisable into shares of Common Stock, including, without
limitation, any option, warrant or other subscription or purchase right with
respect to Common Stock.

     “Company” has the meaning set forth in the first paragraph of this Warrant.

     “Conversion Rights” has the meaning set forth in Section 2.2(a) of this
Warrant.

     “Current Market Price” means, as of the date of determination, (a) the
average of the daily Market Price under clause (a), (b) or (c) of the definition
thereof of the Common Stock during the immediately preceding thirty (30) trading
days ending on such date, and (b) if the Common Stock is not then listed or
admitted to trading on any national securities exchange or quoted in the
over-the-counter market, then the Market Price under clause (d) of the
definition thereof on such date.

     “Excluded Transaction” means (a) any issuance or grant (“award”) of shares
of stock, restricted stock or options to purchase shares of Common Stock as
compensation, or as a pre-employment award, to employees, officers, directors or
consultants of the Company or of any Subsidiary of the Company, provided that if
at the time of such award the number of shares of Common Stock awarded and the
number of shares of Common Stock issuable upon exercise of the stock option
awarded, when combined with all other shares of Common Stock issued or issuable
pursuant to awards made pursuant to this clause (a) during the Exercise Period
(i.e., excluding the Lund and Regal management awards and other awards existing
on the date hereof) exceeds 5% of the fully diluted shares of Common Stock
outstanding on the date of such award, then the new award shall not be deemed an
Excluded Transaction, (b) any issuance of Warrant Shares, (c) any issuance of
securities as part of the consideration in a merger or consolidation of the
Company in which the Company is the surviving corporation and there has been no
change in the terms of the Common Stock, (d) the issuance of up to 27,000,000
shares of Common Stock by the Company to acquire IFS of New Jersey, Inc.
(including shares of Common Stock issued upon mandatory conversion of the Series
E Junior Convertible Preferred Stock of the Company), (e) the issuance of up to
16,000,000 shares of Common Stock to investors in a private placement pursuant
to subscription agreements on or before the date hereof, (f) the issuance of up
to 900,000 shares of Common Stock by the Company to Allen & Company Incorporated
in partial satisfaction of its fee in connection with the issuance referred to
in clause (e) above, (g) the issuance of any shares of the Company’s Series E
Junior Convertible Preferred Stock in connection with the Company’s acquisition
of IFS of New Jersey, Inc., and (h) the issuance of any “Equity Securities” (as
defined in Section 7 of the Certificate of Designations) of the Company, the
proceeds of which are used to the extent required or permitted by Section 7 of
the Certificate of Designations.

     “Exercise Form” means an Exercise Form in the form annexed hereto as
Exhibit A.

     “Exercise Period” means the period from December __, 2002 to December __,
2007.

58


--------------------------------------------------------------------------------

     “Exercise Price” has the meaning set forth in the first paragraph of this
Warrant.

     “Fair Market Value” means on any date of determination with respect to any
shares of Common Stock, an amount equal to the product of (i) the fair market
value on such date of the consolidated net worth of the Company, as determined
in good faith by the Board of Directors and (ii) the percentage such shares of
Common Stock represent of all the then outstanding shares of Common Stock.

     “Issue Date” has the meaning set forth in Section 5.2 of this Warrant.

     “Market Price” means, as of the date of determination, (a) if the Common
Stock is listed on a national securities exchange, the closing price per share
of Common Stock on such date published in The Wall Street Journal (National
Edition) or, if no such closing price on such date is published in The Wall
Street Journal (National Edition), the average of the closing bid and asked
prices on such date, as officially reported on the principal national securities
exchange on which the Common Stock is then listed or admitted to trading; or (b)
if the Common Stock is not then listed or admitted to trading on any national
securities exchange but is designated as a national market system security by
the National Association of Securities Dealers, Inc., the last trading price of
the Common Stock on such date; or (c) if there shall have been no trading on
such date or if the Common Stock is not designated as a national market system
security by the National Association of Securities Dealers, Inc., the average of
the reported closing bid and asked prices of the Common Stock on such date as
shown by the National Market System of the National Association of Securities
Dealers, Inc. Automated Quotations System and reported by any member firm of the
New York Stock Exchange selected by the Company; or (d) if none of (a), (b) or
(c) is applicable, a market price per share determined mutually by the Board of
Directors and the Majority Warrantholders or, if the Board of Directors and the
Majority Warrantholder shall fail to agree, at the Company’s expense by an
appraiser chosen by the Board of Directors and reasonably acceptable to the
Majority Warrantholders. Any determination of the Market Price by an appraiser
shall be based on a valuation of the Company as an entirety without regard to
any discount for minority interest or disparate voting rights among classes of
capital stock.

     “Majority Warrantholders” means the holders of a majority of Warrant Shares
issuable upon exercise in full of both the Warrant and the Other Warrant
assuming the exercise of all such warrants.

     “Person” means any individual, firm, corporation, partnership, limited
liability company, trust, incorporated or unincorporated association, joint
venture, joint stock company, governmental body or other entity of any kind.

     “New Issuance” has the meaning set forth in Section 5.2 of this Warrant.

     “New Issue Price” has the meaning set forth in Section 5.2 of this Warrant.

     “Relevant Date” has the meaning set forth in Section 5.2 of this Warrant.

59


--------------------------------------------------------------------------------

     “Sale Transaction” shall mean (a)(i) the merger or consolidation of the
Company into or with one or more Persons, (ii) the merger or consolidation of
one or more Persons into or with the Company or (iii) a tender offer or other
business combination if, in the case of (i), (ii) or (iii), the stockholders of
the Company prior to such merger or consolidation do not retain at least a
majority of the voting power of the surviving Person or (b) the voluntary sale,
conveyance, exchange or transfer to another Person of (i) the voting Capital
Stock of the Company if, after such sale, conveyance, exchange or transfer do
not retain at least a majority of the voting power of the Company or (ii) all or
substantially all of the assets of the Company.

     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations of the Securities and Exchange Commission thereunder.

     “Spin-off Entity” has the meaning set forth in Section 5.8 of this Warrant.

     “Transaction” has the meaning set forth in Section 5.8 of this Warrant.

     “Warrant Shares” has the meaning set forth in the first paragraph of this
Warrant.

     “Warrant Share Number” has the meaning set forth in Section 5.1 of this
Warrant.

     “Warrantholder” has the meaning set forth in first paragraph of this
Warrant.

     10. Miscellaneous.

           10.1 Entire Agreement. This Warrant and the Registration Rights
Agreement constitute the entire agreement between the Company and the
Warrantholder with respect to this Warrant and supersedes all prior agreements
and understanding with respect to the subject matter of this Warrant.

           10.2 Binding Effect; Benefits. This Warrant shall inure to the
benefit of and shall be binding upon the Company and the Warrantholder and their
respective permitted successors and assigns. Nothing in this Warrant, expressed
or implied, is intended to or shall confer on any person other than the Company
and the Warrantholder, or their respective permitted successors or assigns, any
rights, remedies, obligations or liabilities under or by reason of this Warrant.

           10.3 Headings. The heading in this Warrant are for convenience of
reference only and shall not limit or otherwise affect the meaning of this
Warrant.

           10.4 Notices. All notices, demands and other communications provided
for or permitted hereunder shall be made in writing and shall be by registered
or certified first-class mail, return receipt requested, telecopier, courier,
service or personal delivery:

60


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

(a) if to the Company:

Eos International, Inc. 888 Seventh Avenue New York, New York 10106 Telecopy:
212-554-9873 Attention:  James M. Cascino,
                Chief Executive Officer

with a copy to:

Pitney, Hardin, Kipp & Szuch LLP Park Avenue at Morris County P.O. Box 1945
Morristown, New Jersey 07962 Telecopy:  973-966-1550 Attention:  Frank E.
Lawatsch


(b) if to the Warrantholder, at its address as it appears
on the record books of the Company.

with a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison 1285 Avenue of the Americas New York,
New York 10019-6064 Telecopy:  (212) 757-3990 Attention:  Carl Reisner


     All such notices, demands and other communications shall be deemed to have
been duly given when delivered by hand, if personally delivered; when delivered
by courier, if delivered by commercial courier service, five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any party may by notice given in
accordance with this Section 10.4 designated another address or Person for
receipt of notices hereunder.

           10.5 Severability. Any term or provision of this Warrant which is
invalid or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the terms and provisions of this Warrant or
affecting the validity or enforceability of any terms or provisions of this
Warrant in any other jurisdiction.

                     10.6 Governing Law. This Warrant shall be governed by and
construed in accordance with the laws of the State of Delaware without regard to
the conflict of law principle thereof.

           10.7 No Rights or Liabilities as Stockholders. Nothing contained in
this Warrant shall be determined as conferring upon the Warrantholder any rights
as a stockholder of the Company or as imposing any liabilities on the
Warrantholder to purchase any securities whether such liabilities are asserted
by the Company or by creditors or stockholders of the Company as otherwise.

[Remainder of this page intentionally left blank]

62


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its
duly authorized officer.

EOS INTERNATIONAL INC.


By:
——————————————
Peter A. Lund
Chairman


Dated:  December __, 2002


--------------------------------------------------------------------------------


EXHIBIT A


EXERCISE FORM

(To be executed upon exercise of this Warrant)

     The undersigned hereby irrevocably elects to exercise the right,
represented by this Warrant, to purchase [insert number] shares of Common Stock
and herewith tenders payment for such shares to the order of the Company in the
amount of $[insert number] [hereby exercises its Conversion Rights] in
accordance with the terms of this Warrant. The undersigned requests that a
certificate for such Warrant Shares be registered in the name of the undersigned
and that such certificates be delivered to the undersigned’s address below.

     The undersigned represents that it is acquiring such shares for its own
account for investment and not with a view to or for sale in connection with any
distribution thereof (subject, however, to any requirement of law that the
disposition thereof shall at all times be within its control).


Dated: Signature:———————







——————————————
(Print Name)






——————————————
(Street Address)






——————————————
(City)     (State)(Zip Code)


_________________